

REVOLVING CREDIT AGREEMENT
 
This REVOLVING CREDIT AGREEMENT, dated as of September 25, 2009, is entered into
by and among PAGE FOUR FUNDING LLC, a Delaware limited liability company (the
"Borrower"), CONSUMER PORTFOLIO SERVICES, INC., a California corporation,
("CPS"), and FORTRESS CREDIT CORP. ("Fortress"), as Administrative Agent (in
such capacity, the "Administrative Agent"), Collateral Agent (in such capacity,
the "Collateral Agent") and as Lender.
 
RECITALS:
 
WHEREAS, the Lender has agreed to extend a credit facility (the "Facility") to
the Borrower, consisting of up to $50,000,000 aggregate principal amount of
Revolving Commitments, the proceeds of which will be used by the Borrower to
acquire Receivables and to pay fees and expenses related to the foregoing; and
 
WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
the Collateral Agent, for the benefit of the Secured Parties, a first priority
Lien on all of its assets;
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
 
SECTION
 1. DEFINITIONS AND INTERPRETATION
 

1.1. Definitions.  The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:
 
"Act" as defined in Section 4.22.
 
"Adjusted LIBOR Rate" means, for any Interest Period for any LIBOR Rate Loan
made or continued during such Interest Period, the per annum rate equal to the
greater of (i) 2.00% per annum and (ii)(x) the rate per annum (rounded to the
nearest 1/100 of 1%) equal to the rate determined by the Administrative Agent to
be the offered rate which appears on the page of the Reuters Screen which
displays an average British Bankers Association Interest Settlement Rate (such
page currently being Reuters Screen LIBOR01 Page) for deposits (for delivery on
the first day of such period) for a one-month period in Dollars, determined as
of approximately 11:00 a.m. (London, England time) on the related Interest Rate
Reset Date, or (y) in the event the rate referenced in the preceding clause (x)
does not appear on such page or service or if such page or service shall cease
to be available, the rate per annum (rounded to the nearest 1/100 of 1%) equal
to the rate determined by the Administrative Agent to be the offered rate on
such other page or other service which displays an average British Bankers
Association Interest Settlement Rate for deposits (for delivery on the first day
of such period) for a one-month period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) on the related Interest Rate
Reset Date, or (z) in the event the rates referenced in the preceding clauses
(x) and (y) are not available, the rate per annum (rounded to the nearest 1/100
of 1%) equal to the offered quotation rate to first class banks in the London
interbank market for deposits (for delivery on the first day of the relevant
period) in Dollars of amounts in same day funds comparable to the principal
amount of the applicable Revolving Loan for which the Adjusted LIBOR Rate is
then being
 
 
1

--------------------------------------------------------------------------------

 
determined with maturities equal to a one-month period as of approximately 11:00
a.m. (London, England time) on such Interest Rate Reset Date.
 
"Adjusted Tangible Net Worth" means, with respect to any fiscal quarter, the
total shareholders’ equity of the Servicer and its consolidated Subsidiaries
that, in accordance with GAAP, is reflected on the consolidated balance sheet of
the Servicer and its consolidated Subsidiaries as of the end of such fiscal
quarter, minus the amount equal to the net deferred tax assets of the Servicer
and its consolidated Subsidiaries reflected on such consolidated balance sheet,
plus the amount equal to the net deferred tax assets of the Servicer and its
consolidated Subsidiaries reflected on the consolidated balance sheet of the
Servicer and its consolidated Subsidiaries as of December 31, 2008 (which amount
is $52,727,000), minus the aggregate amount of the Servicer’s and its
consolidated Subsidiaries’ intangible assets, including without limitation,
goodwill, franchises, licenses, patents, trademarks, tradenames, copyrights and
service marks.
 
"Administrative Agent" as defined in the preamble hereto.
 
"Adverse Proceeding" means, with respect to any Person, any action, suit,
proceeding (whether administrative, judicial or otherwise), governmental
investigation or arbitration (whether or not purportedly on behalf of such
Person) at law or in equity, or before or by any Governmental Authority,
domestic or foreign, whether pending or, to the knowledge of such Person,
threatened against or affecting such Person or its properties.
 
"Affected Loans" as defined in Section 2.14(b).
 
"Affiliate" means, as applied to any Person, any other Person directly or
indirectly controlling (including any member of senior management of such
Person), controlled by, or under common control with, that Person. For the
purposes of this definition, "control" (including, with correlative meanings,
the terms "controlling," "controlled by" and "under common control with"), as
applied to any Person, means the possession, directly or indirectly, of the
power (a) to vote 20% or more of the Securities having ordinary voting power for
the election of directors of such Person or (b) to direct or cause the direction
of the management and policies of that Person, whether through the ownership of
voting securities or by contract or otherwise.
 
"Agent" means each of the Administrative Agent and the Collateral Agent.
 
"Agreement" means this Revolving Credit Agreement, dated as of September 25,
2009, as it may be amended, supplemented or otherwise modified from time to time
in accordance with the terms hereof.
 
"Allowed Financing" as defined in Section 9.22.
 
"Annualized Third Party Fee Rate" means, with respect to any Collection Period,
a per annum percentage equal to a fraction (a) the numerator of which is equal
to sum of (i) the aggregate amount paid to the Custodian with respect to the
Custodian Fees for such Collection Period, (ii) the aggregate amount paid to the
Backup Servicer with respect to the Backup Servicing Fee for such Collection
Period and (iii) the aggregate amount paid to the Controlled Account Bank with
respect to the Controlled
 
 
2

--------------------------------------------------------------------------------

 
Account Bank Fee, and (b) the denominator of which is the aggregate principal
balance of the Eligible Receivables as of the first day of such Collection
Period.
 
"Applicable Margin" as defined in the Fee Letter.
 
"APR" means, with respect to a Receivable, the annual percentage rate of finance
charges stated in such Receivable; provided that if the annual percentage rate
with respect to such Receivable, is reduced as a result of (i) an insolvency
proceeding involving the related Obligor or (ii) pursuant to the Servicemembers
Civil Relief Act, the APR shall refer to such reduced rate.
 
"Assignment Agreement" means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by the Administrative Agent.
 
"Authorized Officer" means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person's chief financial officer or treasurer.
 
"Average Delinquency Rate" means, with respect to any Vintage Pool  and any
Reporting Date, the arithmetic average of the Delinquency Rate for each of the
three (3) Collection Periods immediately preceding the month in which such
Reporting Date occurs.
 
"Average Elapsed Period" means, with respect to any Vintage Pool and any
Reporting Date, the number of months elapsed between (x) the first day of the
second month of the applicable calendar quarter of origination with respect to
such Vintage Pool and (y) the first day of the month in which such Reporting
Date occurs.
 
"Average Maximum Advance Rate" means, with respect to any date of determination,
the weighted average of the Maximum Advance Rates for the Eligible Receivables
as of the last calculation of the Borrowing Base.
 
"Average Repossession Rate" means, with respect to any Reporting Date, the
arithmetic average of the Repossession Rate for each of the three (3) Collection
Periods immediately preceding the month in which such Reporting Date occurs.
 
"Backup Servicer" means Wells Fargo Bank, National Association, or any
independent third party selected by the Administrative Agent, in its reasonable
discretion, to perform monitoring functions with respect to the Receivables.
 
"Backup Servicing Agreement" means that certain Backup Servicing Agreement,
dated as of September 25, 2009, by and among the Backup Servicer, the Servicer
and Fortress, as Controlling Party, as may be further amended, modified or
supplemented from time to time.
 
"Backup Servicing Fees" as defined in the Backup Servicing Agreement.
 
"Bankruptcy Code" means Title 11 of the United States Code entitled
"Bankruptcy," as now and hereafter in effect, or any successor statute.
 
 
3

--------------------------------------------------------------------------------

 
"Base Rate" means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day, and (ii) the Federal Funds Effective Rate in
effect on such day plus ½ of 1%.  Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.
 
"Base Rate Loan" means a Revolving Loan bearing interest at a rate determined by
reference to the Base Rate.
 
"Borrower" as defined in the preamble hereto.
 
"Borrowing Base" means, subject to Section 2.18(a), as of any date of
determination, the sum of:
 
(a) the Maximum Advance for such date; plus
 
(b) the aggregate amount then on deposit in the Collection Account; minus
 
(c) all interest, fees, expenses (exclusive of legal fees and expenses) and
indemnification amounts with respect to the Facility payable on the immediately
succeeding Settlement Date.
 
"Borrowing Base Certificate" means a certificate, substantially in the form of
Exhibit C, executed by an Authorized Officer of the Borrower and delivered to
the Collateral Agent and the Administrative Agent, which sets forth the
calculation of the Borrowing Base, including a calculation of each component
thereof.
 
"Borrowing Base Deficiency" means the amount (if any) by which the Total
Utilization of Revolving Commitments exceeds the lesser of (a) the Revolving
Commitments then in effect and (b) the Borrowing Base.  For the avoidance of
doubt, a "Borrowing Base Deficiency" shall be deemed to exist at any time
following the occurrence and continuance of an Event of Default, to the extent
that any deficiency balance exists with respect to the Obligations remaining due
and payable by the Borrower.
 
"Borrowing Base Guaranty" means that certain Guaranty dated as of September 25,
2009 by CPS in favor of the Administrative Agent, on behalf of the Lender, as
may be further amended, modified or supplemented from time to time in accordance
with the terms thereof.
 
"Business Day" means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York, the State of Minnesota
or the State of California or is a day on which banking institutions located in
either such state are authorized or required by law or other governmental action
to close, and (b) with respect to all notices, determinations, fundings and
payments in connection with the Adjusted LIBOR Rate or any LIBOR Rate Loans, the
term "Business Day" shall mean any day which is a Business Day described in
clause (a) and which is also a day for trading by and between banks in Dollar
deposits in the London interbank market.
 
 
4

--------------------------------------------------------------------------------

 
"Capital Lease" means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person (a) as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person or (b) as lessee which is a transaction of a type
commonly known as a "synthetic lease" (i.e., a transaction that is treated as an
operating lease for accounting purposes but with respect to which payments of
rent are intended to be treated as payments of principal and interest on a loan
for Federal income tax purposes).
 
"Capital Stock" means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.
 
"Cash" means money, currency or a credit balance in any demand or deposit
account.
 
"Cash Equivalents" means, as at any date of determination, (a) marketable
securities (i) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, or (ii) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one (1) year after
such date; (b) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one (1) year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody's; (c) commercial paper maturing no more
than one (1) year from the date of creation thereof and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody's; (d) certificates of deposit or bankers' acceptances maturing within one
(1) year after such date and issued or accepted by the Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (i) is at least "adequately
capitalized" (as defined in the regulations of its primary Federal banking
regulator), and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (e) shares of any money market mutual fund that (i)
has substantially all of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $500,000,000, and (iii) has the highest rating obtainable from either
S&P or Moody's.
 
"Change of Control" means, at any time, (i) with respect to the Borrower, CPS
shall cease to beneficially own and control 100% on a fully diluted basis of the
economic and voting interest in the Capital Stock of the Borrower and (ii) with
respect to CPS, the acquisition by any Person, or two (2) or more Persons acting
in concert, of beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934) of
outstanding shares of voting stock of CPS, as applicable, at any time if after
giving effect to such acquisition such Person or Persons owns fifty percent
(50%) or more of such outstanding voting stock.
 
"Charge-Off Receivable" means any Receivable (or any other automobile receivable
acquired or originated by the Originator) with respect to which the earlier of
any of the following
 
 
5

--------------------------------------------------------------------------------

 
shall have occurred (without duplication): (i) the Receivable has been
liquidated by the Servicer through the sale of the Financed Vehicle, (ii) the
related Obligor has failed to make a Scheduled Receivable Payment by its due
date and such failure continues for one hundred and twenty (120) days (or, if
the related Financed Vehicle has been repossessed, two hundred and ten (210)
days ), (iii) ninety (90) days following the repossession of the related
Financed Vehicle by the Servicer, (iv) the related Obligor is subject to a
proceeding under the Bankruptcy Code or other applicable Debtor Relief Laws and
the related Receivable is not a performing contract, (v) the related Obligor is
deceased, (vi) proceeds have been received which, in the Servicer's good faith
judgment, constitute the final amounts recoverable in respect of such
Receivable, or (vii) the Servicer has otherwise determined, in accordance with
its Collection Policy, that the related Receivable should be charged-off.
 
"Closing Date" means the date on which the initial Revolving Loans are made.
 
"Closing Date Certificate" means a Closing Date Certificate substantially in the
form of Exhibit E-1.
 
"Closing Date Material Adverse Change" means a material adverse change in (i)
the business operations, assets, condition (financial or otherwise), liabilities
or prospects of any Credit Party or the Originator, since August 31, 2009; (ii)
the ability of the Borrower to fully and timely perform its material Obligations
under any of the Credit Documents to which it is a party, or the legality,
validity, binding effect, or enforceability against the Borrower of any such
Credit Documents; or (iii) the ability of CPS to fully and timely perform its
material obligations under the Credit Documents to which it is a party, or the
legality, validity, binding effect, or enforceability against CPS of any such
Credit Documents.
 
"Collateral" means, collectively, all of the real, personal and mixed property
in which Liens are purported to be granted pursuant to the Collateral Documents
as security for the Obligations.
 
"Collateral Agent" as defined in the preamble hereto.
 
"Collateral Documents" means the Security Agreement, the Control Agreements and
all other instruments, documents and agreements delivered by any Credit Party
pursuant to this Agreement or any of the other Credit Documents in order to
grant to the Collateral Agent, for the benefit of Secured Parties, a Lien on any
real, personal or mixed property of that Credit Party, as the case may be, as
security for the Obligations.
 
"Collateral Receipt and Exception Report" as defined in the Custodial Agreement.
 
"Collection Account" as defined in the Security Agreement.
 
"Collection Period" means, (i) with respect to the initial Settlement Date, the
period beginning on the Closing Date and ending on the last day of the
immediately preceding calendar month and (ii) with respect to any other
Settlement Date, the immediately preceding calendar month.
 
"Collection Policy" as defined in the Servicing Agreement.
 
 
6

--------------------------------------------------------------------------------

 
"Collections" means all collections on the Receivables, including, without
limitation, all Scheduled Receivable Payments, all non-scheduled payments, all
prepayments, all late fees, all other fees, all insurance proceeds, all
Liquidation Proceeds, all Recoveries, all payments received under any Interest
Rate Agreement, investment earnings, rental payments, residual proceeds,
payments received under any personal guaranty with respect to a Receivable and
all other payments received with respect to the Receivables, but excluding sales
and property tax payments.
 
"Contractual Obligation" means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
 
"Control Agreements" means, collectively, the Lockbox Control Agreement and the
Controlled Account Control Agreement.
 
"Controlled Account" as defined in Section 2.11(a).
 
"Controlled Account Bank" means Wells Fargo Bank, National Association, in its
capacity as account bank under the Controlled Account Control Agreement, and its
successors and assigns.
 
"Controlled Account Bank Fee" as defined in the Controlled Account Control
Agreement.
 
"Controlled Account Control Agreement" as defined in the Security Agreement.
 
"CPS" means Consumer Portfolio Services, Inc., a California corporation.
 
"Credit Date" means the date of a Credit Extension.
 
"Credit Document" means any of (a) this Agreement, the Fee Letter, the Revolving
Loan Notes, if any, the Collateral Documents, the Related Agreements, the
Warrants, the Borrowing Base Guaranty and the Limited Guaranty and (b) all other
documents, instruments or agreements executed and delivered by a Credit Party
for the benefit of any Agent or the Lender in connection herewith.
 
"Credit Extension" means the making of a Revolving Loan.
 
"Credit Party" means the Borrower and CPS.
 
"Credit Score" means the applicable credit score, for each primary Obligor, as
determined by Equifax, Inc. or a comparable credit bureau.
 
"Cumulative Net Loss Rate" means, as of any Reporting Date and with respect to
any Vintage Pool, a rate, expressed as a percentage equal to a fraction, (I) the
numerator of which is  the Cumulative Net Losses with respect to all automobile
receivables acquired or originated by the Originator in the related Vintage Pool
and (II) the denominator of which is the aggregate
 
 
7

--------------------------------------------------------------------------------

 
principal balance of all automobile receivables acquired or originated by the
Originator in the related Vintage Pool at the time of origination or acquisition
by the Originator; provided that, if any sale or securitization of receivables
by the Originator occurs on a servicing released basis, the Originator and the
Administrative Agent shall negotiate in good faith to amend the calculation of
Cumulative Net Loss Rate if such sale or securitization results in an inability
to calculate the Cumulative Net Loss Rate because of lack of information upon
which to make such calculation.
 
"Cumulative Net Losses" means, as of any date of determination and with respect
to any Vintage Pool, the aggregate cumulative principal amount of automobile
receivables acquired or originated by the Originator that have become Charge-Off
Receivables during the period beginning on the applicable date of origination
through the end of the Collection Period immediately preceding the month in
which such date of determination occurs, net of all Net Liquidation Proceeds
with respect to such receivables as of the end of the Collection Period
immediately preceding the month in which such date of determination occurs.
 
"Custodial Agreement" means that certain Custodial and Collateral Agency
Agreement dated as of September 25, 2009 by and among the Borrower, the
Servicer, Custodian and the Collateral Agent, as may be further amended,
modified or supplemented from time to time in accordance with the terms thereof.
 
"Custodian" means Wells Fargo Bank, National Association, in its capacity as
custodian under the Custodial Agreement, or any successor thereto acceptable to
the Administrative Agent in its sole discretion.
 
"Custodian Fee" as defined in the Custodial Agreement.
 
"Custodian Fee and Expenses" as defined in the Custodial Agreement.
 
"Dealer" means, with respect to a Receivable, the seller of the related Financed
Vehicle, who originated and assigned such Receivable to the Originator pursuant
to a Dealer Agreement.
 
"Dealer Agreement" means each agreement between a Dealer and the Originator
pursuant to which such Dealer assigned, sold or otherwise conveyed a Receivable
to the Originator.
 
"Debtor Relief Laws" means the Bankruptcy Code, and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, readjustment
of debt, marshalling of assets, assignment for the benefit of creditors or
similar debtor relief laws of the United States, any state or any foreign
country from time to time in effect, affecting the rights of creditors generally
or the rights of creditors of banks.
 
"Default" means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
 
"Default Rate" means the interest rate provided in Section 2.6.
 
 
8

--------------------------------------------------------------------------------

 
"Defaulted Receivable" means, with respect to any date of determination, a
Receivable with respect to which the earliest of any of the following shall have
occurred:  (i) the related Obligor has failed to make the first periodic payment
within thirty (30) days following the last day of the calendar month during
which such Receivable's first payment was due under the terms of such
Receivable, (ii) the related Obligor has failed to make any Scheduled Receivable
Payment by its due date and such failure continues for one hundred and twenty
(120) days, (iii) the Servicer has repossessed the related Financed Vehicle (and
any applicable redemption period has expired) (iv) such Receivable is in default
and the Servicer has determined in good faith that payments thereunder are not
likely to be resumed or (v) such Receivable is a Charge-off Receivable.
 
"Delinquency Rate" means, with respect to any date of determination and any
Vintage Pool, a rate, expressed as a percentage, equal to a fraction (I) the
numerator of which is the aggregate outstanding principal balance of all
automobile receivables acquired or originated by the Originator in such Vintage
Pool that are Delinquent Receivables as of the last day of the most recently
ended Collection Period and (II) the denominator of which is the aggregate
outstanding principal balance of all automobile receivables acquired or
originated by the Originator in such Vintage Pool as of the last day of the most
recently ended Collection Period; provided that, if any sale or securitization
of receivables by the Originator occurs on a servicing released basis, the
Originator and the Administrative Agent shall negotiate in good faith to amend
the calculation of Delinquency Rate if such sale or securitization results in an
inability to calculate the Delinquency Rate because of lack of information upon
which to make such calculation.
 
"Delinquent Receivable" means, with respect to any date of determination, a
Receivable (or any other automobile receivable acquired or originated by the
Originator) with respect to which the related Obligor is  more than thirty (30)
days but less than one hundred and twenty (120) days past due with respect to
10% or more of a Scheduled Receivable Payment.
 
"Depository Institution" means, collectively, any "depository institution" or
any "subsidiary" of a depository institution, as such terms are defined in the
Federal Deposit Insurance Act of 1950, as amended to date.
 
"Dollars" and the sign "$" mean the lawful money of the United States of
America.
 
"Effective Advance Rate" means a fraction (i) the numerator of which is equal to
the Total Utilization of Revolving Commitments and (ii) the denominator of which
is the aggregate principal balance of all Eligible Receivables.
 
"Eligible Dealer" means a Dealer that satisfies the following criteria: (a) the
related Dealer Agreement provides for full recourse to the Dealer in the event
of any fraud or misrepresentation on the part of the Dealer, (b) to the extent
applicable, the Dealer has obtained all applicable Governmental Authorizations,
and (c) the Dealer otherwise qualifies as an "Eligible Dealer" in accordance
with the Underwriting Policies.
 
"Eligible Hedge Counterparty" means (i) the Lender or any of its Affiliates or
(ii) any party that enters into an Interest Rate Agreement with the Borrower;
provided, that such hedge
 
 
9

--------------------------------------------------------------------------------

 
counterparty must maintain long term senior unsecured debt ratings of "A" and
"A2" by S&P and Moody's, respectively, and be otherwise acceptable to the
Administrative Agent.
 
"Eligible Obligor" means an Obligor that (a) is not currently in bankruptcy, (b)
is not a party to more than one (1) installment loan contract with the
Originator or any of its Affiliates, (c) is not an employee, or affiliated with
any employee of, the Originator or any of its Affiliates and (d) is domiciled in
the United States.
 
"Eligible Receivable" means a Receivable with respect to which the Eligibility
Criteria are satisfied as of any date of determination.
 
"Eligibility Criteria" means the criteria set forth on Appendix B.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.
 
"Event of Default" means any of the conditions or events set forth in Section
7.1.
 
"Excess Concentration Amounts" means, each of the amounts set forth on Appendix
C hereto, which amounts shall be excluded from the calculation of the aggregate
unpaid principal balance of Eligible Receivables.
 
"Excess Interest Rate" means, with respect to any Collection Period, a rate
equal to (i) the weighted average APR of the Eligible Receivables, minus (ii)
the Servicing Fee Rate, minus (iii) the Annualized Third Party Fee Rate, minus
(iv) the product of (x) the applicable Interest Rate for such Collection Period
(provided, that, in the event the Interest Rate is determined by reference to
the Base Rate, the Interest Rate for a Collection Period shall be the weighted
average of the Base Rates in effect during such Collection Period) and (y) the
Effective Advance Rate.
 
"Excess Spread Account Amounts" means amounts, if any, in the Spread Account in
excess of the Required Spread Account Amount on any date of determination.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended to the date
hereof and from time to time hereafter, and any successor statute.
 
"Exclusivity Covenant" as defined in Section 9.22.
 
"Facility" as defined in the preamble hereto.
 
"Federal Funds Effective Rate" means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the next succeeding Business Day; provided, (a) if such day is not a Business
Day, the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal
 
 
10

--------------------------------------------------------------------------------

 
Funds Effective Rate for such day shall be the average rate charged to Fortress
on such day on such transactions as determined by the Administrative Agent.
 
"Fee Letter" means the letter agreement, dated as of the date hereof, by and
among the Administrative Agent on behalf of the Lender, the Borrower and CPS.
 
"Final Bid" as defined in Section 9.22.
 
"Financed Vehicle" means a new or used automobile, van, minivan, sport utility
vehicle or light duty truck, together with all accessions thereto, securing an
Obligor's indebtedness under a Receivable.
 
"Fiscal Quarter" means, with respect to a particular Fiscal Year, a fiscal
quarter corresponding to such Fiscal Year.
 
"Fiscal Year" means for the Borrower, any consecutive twelve-month period
commencing on the date following the last day of the previous Fiscal Year and
ending on December 31.
 
"Fortress" as defined in the Preamble hereto.
 
"Fortress Affiliate Lender" as defined in Section 9.6(j).
 
"Funding Notice" means a notice substantially in the form of Exhibit A.
 
"Funding Termination Event" means the occurrence of either of the
following:  (i) the Originator makes any material change to the Underwriting
Guidelines without the prior written consent of the Administrative Agent or (ii)
any two (2) Key Employees cease to be involved in the day-to-day operations of
the Originator or are unable to work for three (3) consecutive months and are
not replaced by successors acceptable to the Administrative Agent within sixty
(60) days.
 
"GAAP" means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.
 
"Governmental Authority" means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.
 
"Governmental Authorization" means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
 
"Grantor" as defined in the Security Agreement.
 
 
11

--------------------------------------------------------------------------------

 
"Guarantor" means CPS.
 
"Highest Lawful Rate" means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to the Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
 
"Indebtedness," as applied to any Person, means, without duplication, (a) all
indebtedness for borrowed money; (b) that portion of obligations with respect to
Capital Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP; (c) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(d) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA),
which purchase price is (i) due more than six (6) months from the date of
incurrence of the obligation in respect thereof or (ii) evidenced by a note or
similar written instrument; (e) all indebtedness secured by any Lien on any
property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; (f) the face amount of any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (g) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another; (h) any obligation of such Person
the primary purpose or intent of which is to provide assurance to an obligee
that the obligation of the obligor thereof will be paid or discharged, or any
agreement relating thereto will be complied with, or the holders thereof will be
protected (in whole or in part) against loss in respect thereof; (i) any
liability of such Person for an obligation of another through any agreement
(contingent or otherwise) (A) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (B) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (A) or (B) of this
clause (i), the primary purpose or intent thereof is as described in clause (h)
above; and (j) all obligations of such Person in respect of any exchange traded
or over the counter derivative transaction, including, without limitation, any
Interest Rate Agreement, whether entered into for hedging or speculative
purposes; provided, in no event shall obligations under any Interest Rate
Agreement be deemed "Indebtedness" for any purpose under Section 6.1.
 
"Indemnified Liabilities" means, collectively, any and all liabilities,
obligations, losses, damages, penalties, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the reasonable,
documented, out-of-pocket fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced by any Person, whether or not any such Indemnitee shall be designated
as a party or a potential party thereto, and any reasonable, documented,
out-of-pocket fees or expenses incurred by Indemnitees in enforcing the
indemnification provisions of Section 9.3), whether direct, indirect or
consequential and whether based on any federal, state or foreign laws, statutes,
rules or regulations (including securities and commercial laws, statutes, rules
or regulations, on
 
 
12

--------------------------------------------------------------------------------

 
common law or equitable cause or on contract or otherwise) that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lender's agreement to
make Credit Extensions or the use or intended use of the proceeds thereof, or
any enforcement of any of the Credit Documents (including any sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Limited Guaranty or the Borrowing Base Guaranty)) ; provided,
however, that "Indemnified Liabilities" shall not include any liabilities,
obligations, losses, damages, penalties, claims, costs, expenses and
disbursements resulting from credit losses on or diminution in value of
Receivables or other Collateral unless such credit loss or diminution in value
was a result of the action or inaction of the Borrower or the Servicer in
contravention of the Credit Documents.
 
"Indemnitee" as defined in Section 9.3(a).
 
"Independent Accountants" means (a) Crowe Horwath LLP or (b) a firm of
independent certified public accountants registered with the Public Company
Accounting Oversight Board and otherwise acceptable to the Administrative Agent.
 
"Independent Manager" means an employee of Lord Securities Corporation, or
another natural person meeting the qualifications set forth in Section 6.15 and
otherwise acceptable to the Administrative Agent in its sole discretion.
 
"Indicative Bid" as defined in Section 9.22.
 
"Interest Period" means, (a) with regard to the initial Settlement Date, the
period commencing on (and including) the Closing Date and ending on the last day
of the immediately preceding calendar month; and (b) with regard to any other
Settlement Date, the immediately preceding calendar month; provided, no Interest
Period with respect to any portion of the Revolving Loans shall extend beyond
the Revolving Commitment Termination Date.
 
"Interest Rate" means, with respect to (i) any Revolving Loan that is a LIBOR
Rate Loan and any Interest Period, the Adjusted LIBOR Rate plus the Applicable
Margin for such Interest Period and (ii) any Revolving Loan that is a Base Rate
Loan and any Interest Period, the Base Rate plus the Applicable Margin for such
Interest Period.
 
"Interest Rate Agreement" means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement that (a) has been entered into by the
Borrower for the purpose of hedging the interest rate exposure associated with
the Borrower's operations and not for speculative purposes, (b) is entered into
with an Eligible Hedge Counterparty, (c) is approved by the Administrative Agent
in its reasonable discretion and (d) has been collaterally assigned to the
Collateral Agent pursuant to an instrument satisfactory to the Administrative
Agent.
 
"Interest Rate Reset Date" means, with respect to any Interest Period, the date
that is two (2) Business Days prior to the first day of such Interest Period.
 
"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.
 
 
13

--------------------------------------------------------------------------------

 
"Investment" means (a) any direct or indirect purchase or other acquisition by
the Borrower of, or of a beneficial interest in, any of the Securities of any
other Person; (b) any direct or indirect redemption, retirement, purchase or
other acquisition for value, from any Person, of any Capital Stock of such
Person; and (c) any direct or indirect loan, advance or capital contributions by
the Borrower to any other Person, including all indebtedness and accounts
receivable from that other Person that are not current assets or did not arise
from sales to that other Person in the ordinary course of business. The amount
of any Investment shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment.
 
"Key Employee" means each of Charles Bradley, Jr., Robert Riedl and Chris Terry
or any successor thereto approved by the Administrative Agent in its sole
discretion.


"Lender" means Fortress and its successors and assigns.
 
"LIBOR Rate Loan" means a Revolving Loan bearing interest at a rate determined
by reference to the Adjusted LIBOR Rate and maturing on the last day of each
Interest Period (unless otherwise continued pursuant to Section 2.5).
 
"LIBOR Unavailability" as defined in Section 2.14(a).
 
"Lien" means (a) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing and (b) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.
 
"Limited Guaranty" means that certain Limited Guaranty dated as of September 25,
2009 by CPS in favor of the Administrative Agent, on behalf of the Lender, as
may be further amended, modified or supplemented from time to time in accordance
with the terms thereof.
 
"Liquidation Proceeds" as defined in the Servicing Agreement.
 
"Lockbox Account" as defined in the Security Agreement.
 
"Lockbox Control Agreement" as defined in the Security Agreement.
 
"Lockbox System" as defined in Section 5.9(a)(i).
 
"LTV" means, with respect to any Receivable, the ratio, at the time of
origination, of (i) the unpaid principal balance of such Receivable to (ii) the
wholesale book value of the related Financed Vehicle as set forth in the Kelly
Blue Book® or the NADA Official Used Car Guide®.
 
"Margin Stock" as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
 
 
14

--------------------------------------------------------------------------------

 
"Material Adverse Effect" means, a material adverse effect on (a) the business
operations, assets, condition (financial or otherwise), liabilities or prospects
of a Credit Party, (b) the ability of a Credit Party to fully and timely perform
its obligations under the Credit Documents (including, without limitation, the
Obligations of the Borrower); (c) the legality, validity, binding effect, or
enforceability against a Credit Party of any Credit Document to which it is a
party; or (d) the rights, remedies and benefits available to, or conferred upon,
any Agent, the Lender or any Secured Party under any Credit Document.
 
"Material Contract" means any contract or other arrangement to which a Credit
Party is a party (other than the Credit Documents) for which breach,
nonperformance, cancellation or failure to renew could reasonably be expected to
have a Material Adverse Effect.
 
"Maturity Date" means the second (2nd) anniversary of the Closing Date.
 
"Maximum Advance" means, as of any date of determination, the lesser of (A)
$50,000,000 and (B) the product of (x) the Average Maximum Advance Rate and
(y)(i) the aggregate unpaid principal balance of the Eligible Receivables minus
(ii) any Excess Concentration Amounts.
 
"Maximum Advance Rate" means,
 
(i) with respect to each Receivable that is an Eligible Receivable and is not a
Delinquent Receivable or a Defaulted Receivable, the lesser of (A) 75% and (B)
the product of (x) one (1) minus the weighted average Purchase Discount and (y)
88%;
 
(ii) with respect to each Eligible Receivable that is a Delinquent Receivable,
35%; and
 
(iii) with respect to each Defaulted Receivable, 0%.
 
"Monthly Servicing Report" means that Monthly Servicing Report in the form
attached as Exhibit A to the Servicing Agreement.
 
"Moody's" means Moody's Investor Services, Inc., and any successor thereto.
 
"Net Insurance Proceeds" means an amount equal to: (a) any Cash payments or
proceeds received by the Borrower under any casualty, business interruption or
"key man" insurance policies in respect of any covered loss thereunder, minus
(b) any actual and reasonable costs incurred by the Borrower in connection with
the adjustment or settlement of any claims of the Borrower in respect thereof.
 
"Net Liquidation Proceeds" as defined in the Servicing Agreement.
 
"Obligations" means all obligations of every nature of the Borrower from time to
time owed to the Agents (including former Agents), the Lender (including in its
capacity as a counterparty to an Interest Rate Agreement) or any of them, under
any Credit Document (including, without limitation, with respect to an Interest
Rate Agreement, obligations owed thereunder to any person who was a Lender or an
Affiliate of a Lender at the time such Interest
 
 
15

--------------------------------------------------------------------------------

 
Rate Agreement was entered into), whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
the Borrower, would have accrued on any Obligation, whether or not a claim is
allowed against the Borrower for such interest in the related bankruptcy
proceeding), payments for early termination of Interest Rate Agreements, fees,
expenses, indemnification or otherwise.
 
"Obligor" means, with respect to a Receivable, the purchaser or co-purchasers of
the related Financed Vehicle or any other Person who owes or may be liable for
payments under such Receivable.
 
"Offering Materials" as defined in Section 9.22.
 
"Organizational Documents" means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended.  In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
"Organizational Document" shall only be to a document of a type customarily
certified by such governmental official.
 
"Originator" means CPS.
 
"Permitted Expenses"  means the reasonable costs and expenses incurred by the
Administrative Agent (and its agents or professional advisors) in connection
with the preparation, administration, amendment and due diligence of this
Agreement and the other Credit Documents and, which costs and expenses the
Borrower shall reimburse to the Administrative Agent or shall pay or cause to be
paid.  "Permitted Expenses" shall include, without limitation, the expenses set
forth in Sections 5.4, 5.5, 5.14 and 9.2 hereof.
 
"Permitted Investments" means the following, subject to qualifications
hereinafter set forth:
 
(i) obligations of, or obligations guaranteed as to principal and interest by,
the U.S. government or any agency or instrumentality thereof, when such
obligations are backed by the full faith and credit of the United States of
America;
 
(ii) federal funds, unsecured certificates of deposit, time deposits, banker's
acceptances, and repurchase agreements having maturities of not more than 365
days of any bank, the short-term debt obligations of which are rated A-1+ (or
the equivalent) by each of the Rating Agencies and, if it has a term in excess
of three (3) months, the long-term debt obligations of which are rated AAA (or
the equivalent) by each of the Moody's and S&P;
 
(iii) deposits that are fully insured by the Federal Deposit Insurance Corp.
(FDIC);
 
 
16

--------------------------------------------------------------------------------

 
(iv) investments in money market funds (including those owned or managed by the
Controlled Account Bank) rated in the highest investment category by each of the
Moody's and S&P; and
 
(v) such other investments as to which the Administrative Agent consents.
 
Notwithstanding the foregoing, "Permitted Investments" (i) shall exclude any
security with the S&P's "r" symbol (or any other Rating Agency's corresponding
symbol) attached to the rating (indicating high volatility or dramatic
fluctuations in their expected returns because of market risk), as well as any
mortgage-backed securities and any security of the type commonly known as
"strips"; (ii) shall not have maturities in excess of one (1) year; (iii) shall
be limited to those instruments that have a predetermined fixed dollar of
principal due at maturity that cannot vary or change; and (iv) shall exclude any
investment where the right to receive principal and interest derived from the
underlying investment provides a yield to maturity in excess of 120% of the
yield to maturity at par of such underlying investment.  Interest may either be
fixed or variable, and any variable interest must be tied to a single interest
rate index plus a single fixed spread (if any), and move proportionately with
that index.  No investment shall be made which requires a payment above par for
an obligation if the obligation may be prepaid at the option of the issuer
thereof prior to its maturity.  All investments shall mature or be redeemable
upon the option of the holder thereof on or prior to the earlier of (x) three
(3) months from the date of their purchase or (y) the Business Day preceding the
day before the date such amounts are required to be applied hereunder.
 
"Permitted Liens" means:
 
(i) Liens imposed by law for taxes, assessments or other governmental charges
payable by the Borrower that are not yet due or are being contested in
compliance with Section 5.3;
 
(ii) Liens arising in favor of the applicable financial institution under the
Lockbox Account Control Agreement or the Controlled Account Control Agreement;
 
(iii) Liens arising in favor of the applicable counterparty under any Interest
Rate Agreement permitted under this Agreement; and
 
(iv) Liens on Financed Vehicles that are junior in right to the Lien of the
Borrower, or that are possessory liens (such as for storage or repair), tax
liens (such as property taxes or registration fees), or statutory enforcement
liens (such as for parking tickets).
 
"Person" means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
 
 
17

--------------------------------------------------------------------------------

 
"Prime Rate" means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least 75% of the nation's 30 largest banks), as in effect
from time to time.
 
"Principal Office" means, for the Administrative Agent, 1345 Avenue of the
Americas, 46th Floor, New York, New York  10105 (or such other location in the
United States of America as the Administrative Agent may from time to time
designate in writing to the Borrower and the Lender).
 
"Proposed Facility" as defined in Section 9.22.
 
"Protective Advances" as defined in Section 2.1(c).
 
"Purchase Agreement" means that certain Receivables Purchase Agreement dated as
of September 25, 2009, by and among the Originator and the Borrower, as may be
further amended, modified or supplemented from time to time in accordance with
the terms thereof.
 
"Purchase Discount" means, with respect to any Eligible Receivable, a fraction,
(i) the numerator of which is the difference between (A) the aggregate unpaid
principal balance of such Eligible Receivable at the time of acquisition or
origination by the Originator and (B) the purchase price paid with respect to
such Eligible Receivable by the Originator to the related Eligible Dealer, and
(ii) the denominator of which is the aggregate unpaid principal balance of such
Eligible Receivable at the time of acquisition or origination by the Originator.
 
"Rating Agencies" means each of Moody's and S&P.
 
"Receivable" means each non-cancelable, unconditional, fixed-rate, automobile
installment sale contract or promissory note secured by a first priority,
perfected security interest in a Financed Vehicle that was originated or
acquired by the Originator, sold by the Originator to the Borrower.
 
"Receivable File" as defined in the Custodial Agreement.
 
"Recoveries" means, with respect to a Defaulted Receivable, the monies collected
from whatever source during any Collection Period following the Collection
Period in which such Receivable became a Defaulted Receivable, net of any
amounts required by law to be remitted to the Obligor.
 
"Register" as defined in Section 2.3(a).
 
"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
 
"Related Agreements" means, collectively, the Purchase Agreement, the Servicing
Agreement, the Custodial Agreement, the Backup Servicing Agreement and any
Interest Rate Agreements.
 
 
18

--------------------------------------------------------------------------------

 
"Reporting Date" means the tenth (10th) calendar day of each month (or if such
day is not a Business Day, the immediately succeeding Business Day).
 
"Repossession Rate" means, with respect to any date of determination, a rate,
expressed as a percentage, equal to a fraction (I) the numerator of which is the
aggregate number of Financed Vehicles that have been repossessed and not resold
as of the last day of the most recently ended Collection Period (excluding,
however, any Financed Vehicles that had been repossessed and not resold as of
the date of any sale or securitization of all or substantially all of the
Receivables) and (II) the denominator of which is the aggregate number of
Financed Vehicles as of the last day of the most recently ended Collection
Period.
 
"Repurchase Event" means, at any time during which a Borrowing Base Deficiency
exists, with respect to any Receivable, the failure of such Receivable to
satisfy the Eligibility Criteria at the time of its pledge under the Security
Agreement.
 
"Repurchase Price" means, with respect to any Receivable and any date of
determination, the principal balance of such Receivable, as of the close of
business on the last day of the immediately preceding Collection Period plus all
accrued and unpaid interest thereon through the date on which such Receivable is
repurchased.
 
"Required Spread Account Amount" means, as of any date of determination, and
subject to Section 5.10 hereof, (i) if no Spread Account Increase Event has
occurred and is continuing, the Required Spread Account Floor and (ii) if a
Spread Account Increase Event has occurred and is continuing, an amount equal to
the product of (x) 10% multiplied by (y) the Total Utilization of Revolving
Commitments as of such date (after giving effect to any borrowings hereunder on
such date).
 
"Required Spread Account Deposit" as defined in Section 5.10(b).
 
"Required Spread Account Floor" means, as of any date of determination, an
amount equal to the lesser of (x) the product of (i) 0.50% multiplied by (ii)
the Revolving Commitments in effect as of such date, and (y) the then
outstanding principal balance of the Revolving Loan (after giving effect to any
borrowings hereunder on such date).
 
"Revolving Availability" means, as of any date of determination, the difference
of (i) the lesser of (a) the Revolving Commitments and (b) the Borrowing Base,
minus (ii) the Total Utilization of Revolving Commitments.
 
"Revolving Commitment" means the commitment of the Lender to make or otherwise
fund any Revolving Loan.  The aggregate amount of the Revolving Commitments is
$50,000,000.
 
"Revolving Commitment Period" means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.
 
"Revolving Commitment Termination Date" means the earliest to occur of (a) the
Maturity Date, (b) the date on which a Funding Termination Event occurs, and (c)
the date of the termination of the Revolving Commitments pursuant to Section
7.1.
 
 
19

--------------------------------------------------------------------------------

 
"Revolving Loan" as defined in Section 2.1.
 
"Revolving Loan Note" means a promissory note substantially in the form of
Exhibit B, as it may be amended, supplemented or otherwise modified from time to
time in accordance with the terms thereof.
 
"Right of First Refusal" as defined in Section 9.22.
 
"S&P" means Standard & Poor's Ratings Group, a division of The McGraw Hill
Corporation, and any successor thereto.
 
"Scheduled Receivable Payment" means, for any Collection Period and for any
Receivable, the amount indicated in such Receivable as required to be paid by
the Obligor in such Collection Period.  If after the Closing Date the Obligor's
obligation under such Receivable with respect to a Collection Period has been
modified so as to differ from the amount specified in such Receivable as a
result of (i) the order of a court in an insolvency proceeding involving the
Obligor, (ii) pursuant to the Servicemembers Civil Relief Act or (iii)
modifications or extensions of the Receivable permitted by the Credit Documents
and the Servicing Agreement, the Scheduled Receivable Payment with respect to
such Collection Period shall refer to the Obligor's payment obligation with
respect to such Collection Period as so modified.
 
"Secured Party" as defined in the Security Agreement.
 
"Securities" means any stock, shares, partnership interests, limited liability
company interests, voting trust certificates, certificates of interest or
participation in any profit-sharing agreement or arrangement, options, warrants,
bonds, debentures, notes, or other evidences of indebtedness, secured or
unsecured, convertible, subordinated or otherwise, or in general any instruments
commonly known as "securities" or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.
 
"Securities Act" means the Securities Act of 1933, as amended to the date hereof
and from time to time hereafter, and any successor statute.
 
"Security Agreement" means the Security Agreement, dated as of the date hereof,
by and between the Borrower and the Collateral Agent on behalf of the Secured
Parties, as it may be amended, supplemented or otherwise modified from time to
time in accordance with the terms thereof.
 
"Servicer" means, initially CPS, subject to removal pursuant to the terms of the
Servicing Agreement, and thereafter shall mean the Backup Servicer, or any
successor servicer appointed pursuant to the Servicing Agreement.
 
"Servicer Default" as defined in the Servicing Agreement.
 
"Servicing Agreement" means that certain Servicing Agreement dated as of
September 25, 2009, by and among the Borrower, the Servicer and the
Administrative Agent, as may be
 
 
20

--------------------------------------------------------------------------------

 
further amended, modified or supplemented from time to time in accordance with
the terms thereof.
 
"Servicing Fee" as defined in the Servicing Agreement.
 
"Servicing Fee Rate" as defined in the Servicing Agreement.
 
"Settlement Date" means (a) the fifteenth (15th) calendar day of each month (or
if such day is not a Business Day, the immediately succeeding Business Day)
beginning in the month of October 2009 and (b) the Maturity Date.
 
"Shortfall Percentage" means, (i) with respect to any Settlement Date beginning
on the sixth (6th) Settlement Date following the Closing Date and prior to the
twelfth (12th) Settlement Date following the Closing Date, an amount equal to
the excess, if any, of (x) 50% minus (y) the percentage equal to (A) the average
Total Utilization of Revolving Commitments during the immediately preceding
Collection Period divided by (B) the Revolving Commitments during the
immediately preceding Collection Period; and (ii) with respect to any Settlement
Date beginning on the twelfth (12th) Settlement Date following the Closing Date,
an amount equal to the excess, if any, of (x) 75% minus (y) the percentage equal
to (A) the average Total Utilization of Revolving Commitments during the
immediately preceding Collection Period divided by (B) the Revolving Commitments
during the immediately preceding Collection Period.
 
"Solvency Certificate" means a Solvency Certificate of the chief financial
officer of CPS or the Borrower, as the case may be, substantially in the form of
Exhibit E-2.
 
"Solvent" means, with respect the Borrower or CPS, that as of the date of
determination, both (a) (i) the sum of such entity's debt (including contingent
liabilities) does not exceed the present fair saleable value of such entity's
present assets; (ii) such entity's capital is not unreasonably small in relation
to its business as contemplated on the Closing Date; and (iii) such entity has
not incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (b) such entity is "solvent"
within the meaning given that term and similar terms under applicable laws
relating to fraudulent transfers and conveyances.  For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).
 
"Spread Account" as defined in the Security Agreement.
 
"Spread Account Increase Event" means an uncured breach of a Tier 1 Performance
Trigger; provided, that once a Tier 1 Performance Trigger has been breached,
such Tier 1 Performance Trigger shall be deemed to be "uncured" until such time
as such Tier 1 Performance Trigger has been cured for three (3) consecutive
months.
 
"Subsidiary" means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of
 
 
21

--------------------------------------------------------------------------------

 
the total voting power of shares of stock or other ownership interests entitled
(without regard to the occurrence of any contingency) to vote in the election of
the Person or Persons (whether directors, managers, trustees or other Persons
performing similar functions) having the power to direct or cause the direction
of the management and policies thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof; provided, in determining the percentage
of ownership interests of any Person controlled by another Person, no ownership
interest in the nature of a "qualifying share" of the former Person shall be
deemed to be outstanding.
 
"Tax" means any present or future tax, levy, impost, duty, assessment, charge,
fee or deduction or withholding in respect thereof of any similar nature and
whatever called, imposed by a Governmental Authority, on whomsoever and wherever
imposed, levied, collected, withheld or assessed; provided, "Tax on the overall
net income" of a Person shall be construed as a reference to a Tax imposed by
the jurisdiction in which that Person is organized or in which that Person's
applicable principal office (and/or, in the case of the Lender, its lending
office) is located or in which that Person (and/or, in the case of the Lender,
its lending office) is deemed to be doing business on all or part of the net
income, profits or gains (whether worldwide, or only insofar as such income,
profits or gains are considered to arise in or to relate to a particular
jurisdiction, or otherwise) of that Person (and/or, in the case of the Lender,
its applicable lending office) and shall include any backup or other withholding
tax that shall be eligible to be credited against any such Tax.
 
"Tier 1 Performance Trigger" means the breach of any of the collateral
performance tests set forth on Appendix D hereto.
 
"Tier 2 Performance Trigger" means the breach of any of the collateral
performance tests set forth on Appendix E hereto.
 
"Total Utilization of Revolving Commitments" means, as of any date of
determination, an amount equal to the aggregate principal amount of all
outstanding Revolving Loans.
 
"Transaction Costs" means the fees, costs and expenses payable by CPS or the
Borrower on or before the Closing Date in connection with the transactions
contemplated by the Credit Documents and the Related Agreements, to the extent
approved in writing by the Administrative Agent.
 
"UCC" means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
 
"Underwriting Policies" means the credit policies and practices and underwriting
guidelines of the Originator in effect as of the date hereof and attached hereto
as Exhibit F, as such guidelines may be amended from time to time, (x) in the
case of any material change, with the prior written consent of the
Administrative Agent (such consent to not be unreasonably withheld or delayed)
and (y) in the case of any other change, with written notice to the
Administrative Agent within ten (10) Business Days of the implementation of any
such change.
 
"Vintage Pool" means, as of any date of determination occurring after the last
day of the last calendar quarter of 2009, the pool of all automobile receivables
originated, or acquired from
 
 
22

--------------------------------------------------------------------------------

 
Eligible Dealers by the Originator during any completed calendar quarter.  The
first such calendar quarter to be measured will be the quarter ending December
31, 2009.
 
"Warrants" means (i) that certain Warrant, dated as of September 25, 2009,
issued by CPS to Drawbridge Special Opportunities Fund LP and (ii) any
additional Warrants issued by CPS in connection with an assignment in whole or
in part of a warrant by Fortress or a designated Affiliate of Fortress, in each
case as the same may be further amended, modified or supplemented from time to
time in accordance with the terms thereof.
 
1.2. Accounting Terms.
 
(a) Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing CPS’ audited financial statements, except
as otherwise specifically prescribed herein.
 
(b) Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Credit
Document, and either the Borrower, CPS or the Lender shall so request, the
Administrative Agent, the Lender, CPS and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP; provided that, until so amended, (i) such ratio
or requirement shall continue to be computed in accordance with GAAP prior to
such change therein and (ii) CPS and the Borrower shall provide to the
Administrative Agent and the Lender financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.
 


1.3. Interpretation, etc.  Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference.  References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided.  The use herein of the word
"include" or "including," when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not no limiting language (such as "without limitation" or
"but not limited to" or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or
matter.  The words "hereof", "herein", "hereunder" and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement. Unless the context requires
otherwise or otherwise specified in any applicable Credit Document, (a)
reference to any Person include that Person's successors and assignees, (b) any
definition of or reference to any Credit Document, agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such
 
 
23

--------------------------------------------------------------------------------

 
amendments, supplements, or modifications set forth herein or therein), and (c)
any reference to any law or regulation herein shall refer to such law or
regulation as amended, modified or supplemented from time to time.
 
SECTION 2.  
REVOLVING LOANS

 
2.1. Revolving Loans.
 
(a) Revolving Commitments.  During the Revolving Commitment Period, subject to
the terms and conditions hereof, the Lender agrees from time to time to make
loans to the Borrower (each a "Revolving Loan" and collectively, the "Revolving
Loans") in an aggregate amount up to but not exceeding the Revolving Commitment;
provided, that after giving effect to the making of any Revolving Loans in no
event shall the Total Utilization of Revolving Commitments exceed the lesser of
(i) the Revolving Commitments then in effect and (ii) the Borrowing
Base.  Amounts borrowed pursuant to this Section 2.1(a) may be repaid and
reborrowed during the Revolving Commitment Period.  The Revolving Commitment
shall expire on the Revolving Commitment Termination Date and all Revolving
Loans and all other amounts owed hereunder with respect to the Revolving Loans
and the Revolving Commitments shall be paid in full no later than such date.
 
(b) Borrowing Mechanics for Revolving Loans.
 
(i) Revolving Loans shall be in an aggregate minimum amount of $250,000.
 
(ii) Whenever the Borrower desires that the Lender make Revolving Loans, the
Borrower shall deliver to the Administrative Agent a fully executed and
delivered Funding Notice together with a Borrowing Base Certificate no later
than 1:00 p.m. (New York City time) at least two (2) Business Days in advance of
the proposed Credit Date.  Each such Funding Notice shall be delivered
reflecting sufficient Revolving Availability for the requested Revolving Loans.
 
(iii) Notice of receipt of each Funding Notice and Borrowing Base Certificate in
respect of Revolving Loans, together with the applicable Interest Rate, shall be
provided by the Administrative Agent to the Lender by telefacsimile with
reasonable promptness, but not later than 2:00 p.m. (New York City time) on the
same day as the Administrative Agent's receipt of such Funding Notice from the
Borrower (provided the Administrative Agent shall have received such notice from
the Borrower by 1:00 p.m. (New York City time)).
 
(iv) The Lender shall make the amount of its Revolving Loan available to the
Administrative Agent not later than 12:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Administrative Agent's Principal Office.  Except as provided herein, upon
satisfaction or waiver by the Administrative Agent of the conditions precedent
specified herein, the Administrative Agent shall make the proceeds of such
Revolving Loans available to the Borrower on the applicable Credit Date by
causing an amount of same day funds in Dollars equal to the proceeds of all such
Revolving Loans received by the Administrative
 
 
24

--------------------------------------------------------------------------------

 
Agent from the Lender to be credited to the account of the Borrower at the
Administrative Agent's Principal Office or such other account as may be
designated in writing to the Administrative Agent by the Borrower.
 
(v) Unless otherwise permitted by the Administrative Agent in its sole and
absolute discretion and subject to an administration fee of $2,500 per Revolving
Loan, no more than two (2) Revolving Loans shall be made per calendar week.
 
(c) Protective Advances.  Subject to the limitations set forth below and in the
proviso to the first sentence of Section 2.1(a), and whether or not an Event of
Default or a Default shall have occurred and be continuing, the Administrative
Agent is authorized by the Borrower and the Lender, from time to time in the
Administrative Agent's sole good faith discretion, to make Revolving Loans to
the Borrower on behalf of the Lender, which the Administrative Agent, in its
sole discretion, deems necessary (i) to preserve or protect the Collateral, or
any portion thereof, (ii) to enhance the likelihood of, or maximize the amount
of, repayment of the Revolving Loans and other Obligations, or (iii) to pay any
other amount chargeable to or required to be paid by the Borrower pursuant to
the terms of this Agreement and the other Credit Documents, including, without
limitation, payments of principal, interest, fees and reimbursable expenses, in
the event that any amounts are still owing after application of the amounts in
the Spread Account pursuant to Sections 2.10 or 2.12 (any of such Revolving
Loans are herein referred to as "Protective Advances").  Notwithstanding
anything to the contrary set forth herein, in no event shall the aggregate
amount of Protective Advances made by the Administrative Agent pursuant to this
Section 2.1(c) exceed $5,000,000.  Protective Advances may be made even if the
conditions precedent set forth in Section 3 have not been satisfied.  The
Protective Advances shall be secured by the Collateral and shall constitute
Obligations.  The Borrower shall pay the unpaid principal amount and all unpaid
and accrued interest of each Protective Advance on the earlier of the Revolving
Commitment Termination Date and within two (2) Business Days following demand
for payment by the Administrative Agent.  All Protective Advances shall be Base
Rate Loans.
 
2.2. Use of Proceeds.  The proceeds of the Revolving Loans, if any, made on the
Closing Date shall be applied by the Borrower to finance the acquisition of
Eligible Receivables from the Originator and to pay Transaction Costs. The
proceeds of the Revolving Loans made after the Closing Date shall be applied by
the Borrower to finance the acquisition of Receivables from the Originator
pursuant to the Purchase Agreement, to fund any Required Spread Account Amount
in connection with the funding of a Revolving Loan, to pay distributions on its
Capital Stock to CPS and to pay ongoing operating expenses of the Borrower.  No
portion of the proceeds of any Credit Extension shall be used in any manner that
causes such Credit Extension or the application of such proceeds to violate
Regulation T, Regulation U or Regulation X of the Board of Governors of the
Federal Reserve System or any other regulation thereof or to violate the
Exchange Act.
 
2.3. Register; Notes.
 
(a) Register.  The Administrative Agent shall maintain at its Principal Office a
register for the recordation of the names and addresses of the Lender and the
Revolving Commitments and Revolving Loans from time to time (the
"Register").  The Register shall be
 
 
25

--------------------------------------------------------------------------------

 
for inspection by the Borrower or the Lender at any reasonable time and from
time to time upon reasonable prior notice to the Administrative Agent.  The
Administrative Agent shall record in the Register the Revolving Commitments and
the Revolving Loans, and each repayment or prepayment in respect of the
principal amount of the Revolving Loans, and any such recordation shall be
conclusive and binding on the Borrower and the Lender, absent manifest error;
provided, failure to make any such recordation, or any error in such
recordation, shall not affect the Revolving Commitments or the Borrower's
Obligations in respect of any Revolving Loan.  The Borrower hereby designates
the entity serving as Administrative Agent to serve as the Borrower's agent
solely for purposes of maintaining the Register as provided in this Section 2.3,
and the Borrower hereby agrees that, to the extent such entity serves in such
capacity, the entity serving as Administrative Agent and its officers,
directors, employees, agents and affiliates shall constitute "Indemnitees."
 
(b) Revolving Loan Notes.  If so requested by the Lender prior to the Closing
Date, or upon two (2) Business Days prior written notice at any time after the
Closing Date, the Borrower shall execute and deliver to the Lender (and/or, if
applicable and if so specified in such notice, to any Person who is an assignee
of the Lender pursuant to Section 9.6) on the Closing Date (or, if such notice
is delivered after the Closing Date, promptly after the Borrower's receipt of
such notice) a Revolving Loan Note or Revolving Loan Notes, as so requested, to
evidence the Revolving Loan.
 
2.4. Interest on Revolving Loans.
 
(a) Except as otherwise set forth herein, each Revolving Loan shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) as follows: (i) if a Base Rate
Loan, at the Base Rate plus the Applicable Margin; or (ii) if a LIBOR Rate Loan,
at the Adjusted LIBOR Rate plus the Applicable Margin.
 
(b) Interest payable pursuant to Section 2.4(a) shall be computed on the basis
of a 360-day year, in each case for the actual number of days elapsed in the
period during which it accrues.  In computing interest on any Revolving Loan,
the date of the making of such Revolving Loan or the first day of an Interest
Period applicable to such Revolving Loan shall be included, and the date of
payment of such Revolving Loan or the expiration date of an Interest Period
applicable to such Revolving Loan shall be excluded; provided, if a Revolving
Loan is repaid on the same day on which it is made, one (1) day's interest shall
be paid on that Revolving Loan.
 
(c) Except as otherwise set forth herein, interest on each Revolving Loan shall
be payable in arrears on (i) each Settlement Date applicable to that Revolving
Loan; (ii) with respect to any prepayment in whole or in part of such Revolving
Loan, whether voluntary or mandatory, the Settlement Date immediately following
such prepayment in an amount equal to the interest accrued and unpaid on the
amount so prepaid to the date of prepayment; and (iii) at maturity.
 
2.5. Continuation.  Subject to Section 2.14 and so long as no Default or Event
of Default shall have occurred and be continuing, upon the expiration of any
Interest Period
 
 
26

--------------------------------------------------------------------------------

 
applicable to any LIBOR Rate Loan, such LIBOR Rate Loan shall automatically
continue for an additional Interest Period at the Adjusted LIBOR Rate calculated
as of the most recent Interest Rate Reset Date.
 
2.6. Default Interest.  Upon the occurrence and during the continuance of an
Event of Default, the principal amount of all Revolving Loans outstanding and,
to the extent permitted by applicable law, any interest payments on the
Revolving Loans or any fees or other amounts owed hereunder, shall thereafter
bear interest (including post-petition interest in any proceeding under the
Bankruptcy Code or other applicable Debtor Relief Laws) payable in accordance
with the provisions of Section 2.10 or 2.12, as the case may be, at a rate that
is 3% per annum in excess of the Interest Rate otherwise payable hereunder with
respect to the applicable Revolving Loans until no Event of Default is then
continuing.  Payment or acceptance of the increased rates of interest provided
for in this Section 2.6 is not a permitted alternative to timely payment and
shall not constitute a waiver of any Event of Default or otherwise prejudice or
limit any rights or remedies of the Administrative Agent or the Lender.
 
2.7. Fees.  The Borrower and CPS agree, jointly and severally, to pay each of
the fees referred to in the Fee Letter.
 
2.8. Call Protection.
 
(a) The Facility shall not be terminated prior to the Maturity Date.
 
(b) Notwithstanding the foregoing, in the event the Facility is terminated by
the Borrower or CPS prior to the Maturity Date, the Borrower shall pay to the
Lender, on the date of such termination, a fee equal to the product of (x) the
applicable Interest Rate at the time of such termination, (y) the Revolving
Commitments and (z) the remaining term of the Facility (expressed as an
annualized number).
 
2.9. Mandatory Prepayments.
 
(a) Borrowing Base Deficiency.  The Borrower shall prepay the Revolving Loans
within one (1) Business Day of the earlier of (i) an Authorized Officer of the
Borrower becoming aware that a Borrowing Base Deficiency exists and (ii) receipt
by the Borrower of notice from the Administrative Agent that a Borrowing Base
Deficiency exists, in each case in an amount equal to such Borrowing Base
Deficiency, which shall be applied to repay the Revolving Loans.
 
(b) Repurchase Events.  Upon the occurrence of a Repurchase Event: (i) the
Borrower shall cause the Originator to repurchase each affected Receivable at a
price equal to the Repurchase Price and (ii) the Borrower shall prepay the
Revolving Loans in an amount equal to the Repurchase Price with respect to the
related Receivable(s).
 
(c) Prepayment Certificate.  Concurrently with any prepayment of the Revolving
Loans pursuant to Sections 2.9(a) and 2.9(b), the Borrower shall deliver, or
cause to be delivered, to the Administrative Agent a certificate of an
Authorized Officer demonstrating the calculation of the amount of the applicable
net proceeds.
 
 
27

--------------------------------------------------------------------------------

 
2.10. Payments during Event of Default or Following a Funding Termination
Event.  Upon the occurrence and during the continuance of an Event of Default or
a Funding Termination Event on each Settlement Date, (a) all payments made
hereunder and under the other Credit Documents (including in respect of proceeds
from any Collateral) and (b) all amounts on deposit in the Controlled Accounts
and any income and gains from investment of funds in any Controlled Account that
accrued during the immediately preceding Collection Period shall be applied by
the Controlled Account Bank at the written direction of the Collateral Agent as
follows:
 
(i) First, to the payment of, and in the same priority as, items (i) through
(vi) and (viii) through (ix) in Section 2.12 below;
 
(ii) Second, to the Lender, to reduce the outstanding principal balance on the
Revolving Loans to zero; and
 
(iii) Third, to the Borrower, any remaining amounts.
 
2.11. Controlled Accounts and Amounts.
 
(a) On or prior to the date hereof, the Borrower shall cause to be established
and maintained, (i) securities accounts at the Controlled Account Bank in the
name of the Collateral Agent designated as the Collection Account and the Spread
Account as to which the Collateral Agent for the benefit of the Lender has
control over such accounts within the meaning of Section 9-106 of the UCC
pursuant to the Controlled Account Control Agreement (each, a "Controlled
Account" and collectively, the "Controlled Accounts"), and (ii) a deposit
account at the Lockbox Account Bank in the name of the Borrower designated as
the Lockbox Account as to which the Collateral Agent has control over such
account for the benefit of the Lender within the meaning of Section 9-104(a)(2)
of the UCC pursuant to the Lockbox Account Control Agreement.
 
(b) So long as no Event of Default has occurred and shall be continuing, the
Borrower or the Servicer shall be permitted to direct the investment of the
funds from time to time held in the Controlled Accounts in Permitted Investments
and to sell or liquidate such Permitted Investments and reinvest proceeds from
such sale or liquidation in other Permitted Investments (but none of the
Collateral Agent, the Administrative Agent, or the Lender shall have liability
whatsoever in respect of any failure by the Controlled Account Bank to do so),
with all such proceeds and reinvestments to be held in the applicable Controlled
Account; provided, however, that the maturity of the Permitted Investments on
deposit in the Controlled Accounts shall be no later than the Business Day
immediately preceding the date on which such funds are required to be withdrawn
therefrom pursuant to this Agreement; and, provided further, that the Borrower
shall remit into the applicable Controlled Account an amount equal to any losses
realized on Permitted Investments contained therein.  No Permitted Investment
shall be liquidated at a loss at the direction of the Borrower except to the
extent necessary to make a required payment as described herein. All income and
gains from the investment of funds in the Controlled Accounts shall be retained
in the respective Controlled Account from which they were derived, until the
next Settlement Date, at which time such income and gains shall be applied in
accordance with Section 2.10 or Section 2.12, as the case may be.  As between
the
 
 
28

--------------------------------------------------------------------------------

 
Borrower and the Collateral Agent, the Borrower shall treat all income, gains
and losses from the investment of amounts in the Controlled Accounts as its
income or loss for federal, state and local income tax purposes.
 
(c) The Control Agreements will provide that all funds in the Lockbox will be
swept daily into the Collection Account.
 
2.12. Application of Collections.
 
To the extent no Event of Default or Funding Termination Event has occurred and
is continuing, the Collateral Agent will instruct the Controlled Account Bank
(or will instruct the Servicer to instruct the Controlled Account Bank pursuant
to the Servicing Agreement), on each Settlement Date, to transfer collected
funds held by the Controlled Account Bank in the Collection Account, in the
following amounts and priority in accordance with the Monthly Servicing Report:
 
(i) to any Eligible Hedge Counterparty, amounts due under any outstanding
Interest Rate Agreement, except amounts due as fees, expenses or as a result of
the occurrence of an event of default or termination event under such Interest
Rate Agreement or otherwise due upon termination of such Interest Rate
Agreement, which amounts shall be paid as provided in (vi) below;
 
(ii) to the Servicer, any unpaid Servicing Fees;
 
(iii) on a pari passu basis, (1) to the Custodian, the Custodian Fees and
Expenses accrued and unpaid as of the last day of the preceding month, (2) to
the Backup Servicer, the Backup Servicing Fees and reimbursable expenses
(including, without limitation, any transition costs) of the Backup Servicer
accrued and unpaid as of the last day of the preceding month, and (3) to the
Controlled Account Bank, the Controlled Account Bank Fees accrued and unpaid as
of the last day of the preceding month;
 
(iv) to the Administrative Agent, to pay any costs or fees due to the
Administrative Agent and the Collateral Agent,
 
(v) to the Lender, any accrued but unpaid interest, fees and expenses in
connection with this Agreement and any other Credit Document;
 
(vi) to any Eligible Hedge Counterparty, any unpaid fees, expenses or amounts
owed as a consequence of an event of default or termination event under an
outstanding Interest Rate Agreement or otherwise due upon termination of such
Interest Rate Agreement;
 
(vii) to the Lender, any amounts necessary to reduce the Borrowing Base
Deficiency, if any, to zero;
 
(viii) to the Administrative Agent, to be deposited in the Spread Account to
fund the excess of the Required Spread Account Amount over the amounts then on
deposit in the Spread Account;
 
 
29

--------------------------------------------------------------------------------

 
(ix) on a pari passu basis, (1) to the Custodian, any other amounts payable to
the Custodian in its capacity as Custodian pursuant to this Agreement or the
Custodial Agreement to the extent unpaid by the Borrower and not covered under
item (iii) above, (2) to the Backup Servicer, any other amounts payable to the
Backup Servicer pursuant to this Agreement or the Backup Servicing Agreement to
the extent unpaid by the Borrower and not covered under item (iii) above, and
(3) to the Controlled Account Bank, any other amounts payable to the Controlled
Account Bank pursuant to this Agreement or the Control Agreements to the extent
unpaid by the Borrower hereunder and not covered under item (iii) above; and
 
(x) prior to the Maturity Date, and provided that no Borrowing Base Deficiency
would occur after giving effect to such distribution, to the Borrower for its
own account.
 
2.13. General Provisions Regarding Payments.
 
(a) All payments by the Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in immediately available funds, without
defense, recoupment, setoff or counterclaim, free of any restriction or
condition, and delivered to the Administrative Agent, for the account of the
Lender, not later than 3:00 p.m. (New York City time) on the date due at 1345
Avenue of the Americas, 46th Floor, New York, New York  10105 or via wire
transfer of immediately available funds to account number 2047628893919
maintained by the Administrative Agent with Bank of America (ABA No. 026 009
593) in New York City (or at such other location or bank account within the City
and State of New York as may be designated by the Administrative Agent from time
to time); funds received by the Administrative Agent after that time on such due
date shall be deemed to have been paid by the Borrower on the next Business Day
(except to the extent such delay in payment results solely from the Controlled
Account Bank's failure to distribute funds on deposit in the Collection Account
and available for distribution as of 3:00 p.m. on such Business Day in
accordance with Section 2.10 or 2.12).
 
(b) All payments in respect of the principal amount of any Revolving Loan (other
than voluntary or mandatory prepayments of any Revolving Loan as provided in
Section 2.4(c)) shall be accompanied by payment of accrued interest on the
principal amount being repaid or prepaid.
 
(c) The Administrative Agent shall promptly distribute to the Lender at such
address or via wire transfer as the Lender shall indicate in writing, all
payments and prepayments of principal and interest due hereunder, together with
all other amounts due with respect thereto, including, without limitation, all
fees payable with respect thereto, to the extent received by the Administrative
Agent.
 
(d) Notwithstanding the foregoing provisions hereof, if the Lender makes Base
Rate Loans in lieu of LIBOR Rate Loans, the Administrative Agent shall give
effect thereto in apportioning payments received thereafter.
 
 
30

--------------------------------------------------------------------------------

 
(e) Subject to the proviso set forth in the definition of "Interest Period,"
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder.
 
(f) The Borrower hereby authorizes the Administrative Agent to charge the
Borrower's accounts with the Administrative Agent or any of its Affiliates in
order to cause timely payment to be made to the Administrative Agent of all
principal, interest, fees and expenses due hereunder (subject to sufficient
funds being available in its accounts for that purpose).
 
(g) The Administrative Agent shall give prompt telephonic notice to the Borrower
and the Lender (confirmed in writing) if any payment is not made in conformity
with this Section 2.13.  Interest shall continue to accrue on any principal as
to which a non-conforming payment is made until such funds become available
funds (but in no event less than the period from the date of such payment to the
next succeeding applicable Business Day) at the Default Rate determined pursuant
to Section 2.6 (if applicable) from the date such amount was due and payable
until the date such amount is paid in full.
 
2.14. Making or Maintaining LIBOR Rate Loans.
 
(a) Inability to Determine Applicable Interest Rate.  In the event that the
Administrative Agent shall have reasonably determined in good faith (which
determination shall be final and conclusive and binding upon all parties
hereto), on any Interest Rate Reset Date with respect to any LIBOR Rate Loans,
that by reason of circumstances affecting the London interbank market adequate
and fair means do not exist for ascertaining the interest rate applicable to
such LIBOR Rate Loans on the basis provided for in the definition of Adjusted
LIBOR Rate ("LIBOR Unavailability"), the Administrative Agent shall on such date
give notice (by telefacsimile or by telephone confirmed in writing) to the
Borrower and the Lender of such determination, whereupon (i) no Revolving Loans
may be made as LIBOR Rate Loans until such time as the Administrative Agent
notifies the Borrower and the Lender that the circumstances giving rise to such
notice no longer exist, (ii) the Borrower shall have the right to rescind any
Funding Notice previously given by the Borrower with respect to the Revolving
Loans in respect of which such determination was made by giving notice (by
telefacsimile or by telephone confirmed in writing) to the Administrative Agent
of such rescission on the date on which the Administrative Agent gives notice of
its determination as described above (which notice of rescission the
Administrative Agent shall promptly transmit to the Lender), (iii) all
then-existing Revolving Loans shall convert automatically to Base Rate Loans at
the end of the then-applicable Interest Period if such circumstances still exist
at such time and (iv) any subsequent borrowings shall be made as Base Rate Loans
until such circumstances no longer exist.  At such time as the Administrative
Agent shall notify the Borrower and the Lender that any period of LIBOR
Unavailability has ended, on the first day of the Interest Period next following
such determination, all Base Rate Loans carried by the Lender as a consequence
of this Section 2.14(a) shall automatically convert to LIBOR Rate Loans having
an initial Interest Period commencing on the first day of such Interest Period.
 
 
31

--------------------------------------------------------------------------------

 
(b) Illegality or Impracticability of LIBOR Rate Loans.  In the event that on
any date the Lender shall have reasonably determined in good faith (which
determination shall be final and conclusive and binding upon all parties hereto
but shall be made only after consultation with the Borrower and the
Administrative Agent) that the making or maintaining of its LIBOR Rate Loans (i)
has become unlawful after the date hereof as a result of compliance by such
Lender in good faith with any law, treaty, governmental rule, regulation,
guideline or order (or would conflict with any such treaty, governmental rule,
regulation, guideline or order not having the force of law even though the
failure to comply therewith would not be unlawful), or (ii) has become
impracticable, as a result of contingencies occurring after the date hereof
which materially and adversely affect the London interbank market or the
position of the Lender in that market, then, and in any such event, the Lender
shall on that day give notice (by telefacsimile or by telephone confirmed in
writing) to the Borrower and the Administrative Agent of such
determination.  Thereafter (1) the obligation of the Lender to make Revolving
Loans as LIBOR Rate Loans shall be suspended until such notice shall be
withdrawn by the Lender at such time as the circumstances giving rise to such
notice no longer exist, (2) to the extent such determination by the Lender
relates to a LIBOR Rate Loan then being requested by the Borrower pursuant to a
Funding Notice, the Lender shall make such Revolving Loan (or continue such
Revolving Loan) as a Base Rate Loan, (3) the Lender's obligation to maintain its
outstanding LIBOR Rate Loans (the "Affected Loans") shall be terminated at the
earlier to occur of the expiration of the Interest Period then in effect with
respect to the Affected Loans or when required by law, and (4) the Affected
Loans shall automatically convert into Base Rate Loans on the date of such
termination.  Notwithstanding the foregoing, to the extent a determination by
the Lender as described above relates to a LIBOR Rate Loan then being requested
by the Borrower pursuant to a Funding Notice, the Borrower shall have the
option, notwithstanding anything to the contrary in Section 2.1(b)(ii), to
rescind such Funding Notice by giving notice (by telefacsimile or by telephone
confirmed in writing) to the Administrative Agent of such rescission on the date
on which the Lender gives notice of its determination as described above (which
notice of rescission the Administrative Agent shall promptly transmit to the
Lender).
 
(c) Compensation for Breakage or Non-Commencement of Interest Periods.  The
Borrower shall compensate the Lender, upon written request by the Lender (which
request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid or
calculated to be due and payable by the Lender to lenders of funds borrowed by
it to make or carry its LIBOR Rate Loans and any loss, expense or liability
sustained by the Lender in connection with the liquidation or re-employment of
such funds but excluding loss of anticipated profits) which the Lender would
sustain: (i) if for any reason (other than a default by the Lender) a borrowing
of any LIBOR Rate Loan does not occur on a date specified therefor in a Funding
Notice; (ii) if any prepayment or other principal payment of any of its LIBOR
Rate Loans occurs on any day other than the last day of an Interest Period
applicable to that Revolving Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise); or (iii) if any prepayment of any of its
LIBOR Rate Loans is not made on any date specified in a notice of prepayment
given by the Borrower.
 
(d) Booking of LIBOR Rate Loans.  The Lender may make, carry or transfer LIBOR
Rate Loans at, to, or for the account of any of its branch offices or the office
of an Affiliate of such Lender.
 
 
32

--------------------------------------------------------------------------------

 
2.15. Increased Costs; Capital Adequacy.
 
(a) Compensation For Increased Costs and Taxes.  Subject to the provisions of
Section 2.16 (which shall be controlling with respect to the matters covered
thereby), in the event that the Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or governmental authority,
in each case that becomes effective after the date hereof, or compliance by the
Lender with any guideline, request or directive issued or made after the date
hereof by any central bank or other governmental or quasi-governmental authority
(whether or not having the force of law): (i) subjects the Lender (or its
applicable lending office) to any additional Tax (other than any Tax on the
overall net income of the Lender) with respect to this Agreement or any of the
other Credit Documents or any of its obligations hereunder or thereunder or any
payments to the Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder; (ii) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, compulsory loan, FDIC insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of the Lender (other than any such
reserve or other requirements); or (iii) imposes any other condition (other than
with respect to a Tax matter) on or affecting the Lender (or its applicable
lending office) or its obligations hereunder or the London interbank market; and
the result of any of the foregoing is to increase the cost to the Lender of
agreeing to make, making or maintaining Revolving Loans hereunder or to reduce
any amount received or receivable by the Lender (or its applicable lending
office) with respect thereto; then, in any such case, the Borrower shall pay to
the Lender within ten (10) Business Days of receipt of the statement referred to
in the next sentence, such additional amount or amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as the Lender in its sole discretion shall determine) as may be necessary to
compensate the Lender for any such increased cost or reduction in amounts
received or receivable hereunder.  The Lender shall deliver to the Borrower
(with a copy to the Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Lender under this Section 2.15(a), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.
 
(b) Capital Adequacy Adjustment.
 
(i) In the event that any Lender shall have determined that the adoption,
effectiveness, phase-in or applicability after the Closing Date of any law, rule
or regulation (or any provision thereof) regarding capital adequacy, or any
change therein or in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
applicable lending office) with any guideline, request or directive regarding
capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of, or with reference to,
such Lender's
 
 
33

--------------------------------------------------------------------------------

 
Revolving Loans or Revolving Commitments or participations therein or other
obligations hereunder with respect to the Revolving Loans to a level below that
which such Lender or such controlling corporation could have achieved but for
such adoption, effectiveness, phase-in, applicability, change or compliance
(taking into consideration the policies of such Lender or such controlling
corporation with regard to capital adequacy), then from time to time, within ten
(10) Business Days after receipt by the Borrower from such Lender of the
statement referred to in the next sentence, the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
controlling corporation on an after-tax basis for such reduction. Such Lender
shall deliver to the Borrower (with a copy to the Administrative Agent) a
written statement, setting forth in reasonable detail the basis for calculating
the additional amounts owed to the Lender under this Section 2.15(b), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.
 
(ii) If any of the events requiring payments of additional amounts by Borrower
under Section 2.15(a) or (b) occurs, Lender shall take such steps as may be
reasonable to avoid Borrower being required to pay such additional amounts and
shall consult with Borrower in good faith with a view to agreeing to alternative
arrangements whereby any such requirement can be avoided or mitigated, including
without limitation, fulfilling any of Lender’s obligations through another
branch or affiliate in the United States, provided that no such alternative
arrangements will be required that would be disadvantageous to Lender and would
result in significantly increased cost to Lender.
 
(iii) If Lender demands payment with respect to amounts owed under Section
2.15(a) or (b), Borrower shall have the right, if no Default or Event of Default
has occurred and is then continuing, within ninety (90) days after receipt of
such demand, to remove Lender (the “Affected Person”) and to designate another
lender (the “Replacement Person”) reasonably acceptable to the Administrative
Agent to purchase the Affected Person’s outstanding Revolving Loans and to
assume the Affected Person’s obligations under this Agreement; provided that
increased costs incurred by such Lender prior to the date of its replacement
shall have been paid as provided herein.  The Affected Person agrees to sell to
the Replacement Person its outstanding Loans (at par, with accrued interest
through the date of purchase, in immediately available funds) and to delegate to
the Replacement Person its obligations to Borrower under this Agreement.  Upon
such sale and delegation by the Affected Person and the purchase and assumption
by the Replacement Person, and compliance with the provisions of Section 9.6
hereof, the Affected Person shall cease to be a Lender hereunder and the
Replacement Person shall become a Lender under this Agreement.  Each Affected
Person shall continue to be entitled to receive from Borrower its share of
interest, fees, costs and other sums which have not been assigned by the
Affected Person to the Replacement Person.
 
2.16. Taxes; Withholding, etc.
 
(a) Payments to Be Free and Clear.  All sums payable by each Credit Party
hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the overall net income
of the Lender) imposed, levied, collected,
 
 
34

--------------------------------------------------------------------------------

 
withheld or assessed by or within the United States of America or any political
subdivision in or of the United States of America or any other jurisdiction from
or to which a payment is made by or on behalf of a Credit Party or by any
federation or organization of which the United States of America or any such
jurisdiction is a member at the time of payment.
 
(b) Withholding of Taxes.  If a Credit Party or any other Person is required by
law to make any deduction or withholding on account of any such Tax from any sum
paid or payable by any Credit Party in respect of interest paid or payable by
the Borrower to the Administrative Agent or the Lender under any of the Credit
Documents: (i) the Borrower shall notify the Administrative Agent as soon as
practicable of any such requirement or any change in any such requirement as
soon as the Borrower becomes aware of it; (ii) the Borrower shall pay any such
Tax before the date on which penalties attach thereto, such payment to be made
(if the liability to pay is imposed on any Credit Party) for its own account or
(if that liability is imposed on the Administrative Agent or the Lender, as the
case may be) on behalf of and in the name of the Administrative Agent or the
Lender; (iii) the sum payable by any Credit Party in respect of which the
relevant deduction, withholding or payment is required shall be increased to the
extent necessary to ensure that, after the making of that deduction, withholding
or payment, the Administrative Agent or the Lender, as the case may be, receives
on the due date a net sum equal to what it would have received had no such
deduction, withholding or payment been required or made; and (iv) within thirty
(30) days (or as soon as practicable thereafter) after paying any sum from which
it is required by law to make any deduction or withholding, and within thirty
(30) days (or as soon as practicable thereafter) after the due date of payment
of any Tax which it is required by clause (ii) above to pay, the Borrower shall
use commercially reasonable efforts to deliver to the Administrative Agent
evidence satisfactory to the other affected parties of such deduction,
withholding or payment and of the remittance thereof to the relevant taxing or
other authority; provided, no such additional amount shall be required to be
paid to any Lender under clause (iii) above (and in the case of any payment
required under clause (ii) above, such payment shall be treated as a payment
under the Credit Documents to the Borrower, the Administrative Agent or the
Lender as the case may be) except to the extent that any change after the date
hereof  in any such requirement for a deduction, withholding or payment as is
mentioned therein shall result in an increase in the rate of such deduction,
withholding or payment from that in effect at the date hereof, in respect of
payments to the Lender.
 
(c) The Borrower shall not be required to pay any additional amounts to the
Lender in respect of United States federal withholding taxes pursuant to Section
2.16(b) above if the obligation to pay such additional amounts would not have
arisen but for a failure by Lender to comply with the provisions of Section
2.16(d) hereof.  In the event the Borrower has actual knowledge that it is
required to, or there arises, in the Borrower’s reasonable opinion, a
substantial likelihood that the Borrower will be required to, pay an increased
amount or otherwise indemnify the Lender for or on account of any Taxes pursuant
to Section 2.16(b), the Borrower shall promptly notify the Lender of the nature
of such Taxes and shall furnish such information to Lender as it may reasonably
request.  In the event the Borrower provides the notice described in the
previous sentence, the Lender shall consult with the Borrower in good faith to
determine what action may be required to avoid or reduce such Taxes and shall
use reasonable efforts to avoid or reduce such Taxes, provided that no action
shall be required to be taken that would be disadvantageous to the Lender and
would result in significantly increased cost to such Lender.
 
 
35

--------------------------------------------------------------------------------

 
(d) If the Lender is not incorporated under the laws of the United States, any
state thereof or the District of Columbia, prior to the first payment to the
Lender under this Agreement, the Lender shall deliver to the Borrower (i) two
duly completed copies of United States Internal Revenue Service Form W-8BEN or
Form W-8ECI (or applicable successor form and any related forms as may from time
to time be adopted to document a claim to which such form relates), and (ii) a
duly completed copy of United States Internal Revenue Service Form W-8 or W-9
(or applicable successor form and any related forms as may from time to time be
adopted to document a claim to which such form relates).  The Lender shall
certify that (x) in the case of any form provided pursuant to clause (i) of the
preceding sentence it is entitled to receive payments hereunder without
deduction or withholding of any United States federal income taxes and (y) in
the case of any form provided pursuant to clause (ii) of the preceding sentence
it is entitled to receive payments hereunder without deduction or withholding of
any United States federal backup withholding taxes.  The Lender also agrees to
deliver further copies of said Form W-8BEN, W-8ECI or W-9 (or applicable
successor form and any related forms as may from time to time be adopted to
document a claim to which such form relates), and any related certification as
described in the preceding sentence, as the case may be, (i) on or before the
date that any such form previously provided expires or becomes obsolete, (ii)
after the occurrence of any event requiring a change in the most recent form
previously provided unless a change in a treaty, law or regulation has occurred
prior to the date on which delivery would otherwise be required that renders all
such forms inapplicable or that would prevent the Lender from duly completing
and delivering any such form with respect to it and the Lender so advises the
Borrower and (iii) upon reasonable request of the Borrower.
 
2.17. Obligation to Mitigate.
 
(a) If the Administrative Agent or any Lender determines, in its sole and
reasonable discretion, that it has received a refund of any Taxes as to which it
has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to Section 2.16, it shall pay to the Borrower
an amount equal to such refund, as determined in good faith by the
Administrative Agent or the Lender in its sole and reasonable discretion (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under Section 2.16 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by the Administrative Agent
or the Lender, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided that the Borrower, upon the request of the Administrative Agent or the
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or the Lender in the event the
Administrative Agent or the Lender is required to repay such refund to such
governmental authority.  This subsection shall not be construed to require the
Administrative Agent or the Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.
 
2.18. Determination of Borrowing Base; Eligible Receivables.
 
(a) The Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate delivered to the Administrative Agent as may
be modified by the Administrative Agent in good faith (subject to the following
clause (ii)) to
 
 
36

--------------------------------------------------------------------------------

 
assure that the Borrowing Base is accurately calculated in accordance with the
terms of this Agreement.
 
(b) Subject to the relevant terms and provisions set forth in this Agreement,
including, without limitation, Section 9.5, the Administrative Agent shall be
entitled at all times to make reasonable changes to the Eligibility Criteria,
upon thirty (30) days prior written notice to the Borrower setting forth such
changes and consultation with the Borrower and CPS; provided, that such changes
shall (1) only apply to Receivables originated or purchased after the date of
such change and (2) be effected only to the extent necessary to reflect
circumstances that adversely impact the Lender's valuation of the Receivables.
 
SECTION 3.  
CONDITIONS PRECEDENT

 
3.1. Closing Date.  The obligation of the Lender to make a Credit Extension on
the Closing Date is subject to the satisfaction, or waiver in accordance with
Section 9.5, of the following conditions on or before the Closing Date:
 
(a) Credit Documents.  The Administrative Agent shall have received copies of
each Credit Document originally executed and delivered by each applicable Credit
Party.
 
(b) Organizational Documents; Incumbency.  The Administrative Agent shall have
received copies of (i) each Organizational Document executed and delivered by
each Credit Party, as applicable, and, to the extent applicable, certified as of
a recent date by the appropriate governmental official, each dated the Closing
Date or a recent date prior thereto; (ii) signature and incumbency certificates
of the officers of such Person executing the Credit Documents to which it is a
party; (iii) resolutions of the board of directors, board of managers or similar
governing body of each Credit Party approving and authorizing the execution,
delivery and performance of this Agreement and the other Credit Documents and
the Related Agreements to which it is a party or by which it or its assets may
be bound as of the Closing Date, certified as of the Closing Date by its
secretary or an assistant secretary as being in full force and effect without
modification or amendment; (iv) a good standing certificate from the applicable
Governmental Authority of each Credit Party's jurisdiction of incorporation,
organization or formation, each dated a recent date prior to the Closing Date;
and (v) such other documents as the Administrative Agent may reasonably request.
 
(c) Consummation of Transactions Contemplated by Related Agreements. The
Administrative Agent shall have received a fully executed or conformed copy of
each Related Agreement and any documents executed in connection therewith.  Each
Related Agreement shall be in full force and effect, shall include terms and
provisions reasonably satisfactory to the Administrative Agent and no provision
thereof shall have been modified or waived in any respect determined by the
Administrative Agent to be material, in each case without the consent of the
Administrative Agent.
 
(d) Transaction Costs.  On or prior to the Closing Date, the Borrower shall have
delivered to the Administrative Agent the Borrower's reasonable best estimate of
the Transaction Costs (other than fees payable to any Agent).
 
 
37

--------------------------------------------------------------------------------

 
(e) Governmental Authorizations and Consents.  Each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable in connection with the transactions
contemplated by the Credit Documents and the Related Agreements and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to the Administrative Agent.  All applicable waiting periods shall
have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the transactions contemplated by the Credit Documents or the Related
Agreements or the financing thereof and no action, request for stay, petition
for review or rehearing, reconsideration, or appeal with respect to any of the
foregoing shall be pending, and the time for any applicable agency to take
action to set aside its consent on its own motion shall have expired.
 
(f) Collateral.  In order to create in favor of the Collateral Agent, for the
benefit of Secured Parties, a valid, perfected first priority Lien in the
Collateral and in the Capital Stock of the Borrower, the Collateral Agent shall
have received:
 
(i) evidence satisfactory to the Administrative Agent of the compliance by each
of the Originator and the Borrower of their obligations under the Security
Agreement and the other Collateral Documents (including, without limitation,
their obligations to authorize or execute, as the case may be, and deliver UCC
financing statements, originals of securities, instruments and chattel paper and
any agreements governing deposit accounts as provided therein);
 
(ii) the results of a recent search of all effective UCC financing statements
(or equivalent filings) made with respect to any personal or mixed property of
the Originator in California and the Borrower in Delaware together with copies
of all such filings disclosed by such search, which shall be provided by CPS;
 
(iii) UCC termination statements (or similar documents) duly approved by all
applicable Persons for filing in all applicable jurisdictions as may be
necessary to terminate any effective UCC financing statements (or equivalent
filings) disclosed in such search with respect to the Collateral;
 
(iv) evidence that the Originator and the Borrower shall have taken or caused to
be taken any other action, executed and delivered or caused to be executed and
delivered any other agreement, document and instrument and made or caused to be
made any other filing and recording (other than as set forth herein) reasonably
required by the Collateral Agent or the Administrative Agent;
 
(v) opinions of counsel (which counsel shall be reasonably satisfactory to the
Collateral Agent) with respect to the creation and perfection of the security
interests in favor of the Collateral Agent in such Collateral and such other
matters governed by the laws of each jurisdiction in which the Borrower or the
Collateral is located as the Administrative Agent may reasonably request, in
each case in form and substance reasonably satisfactory to the Administrative
Agent; and
 
 
38

--------------------------------------------------------------------------------

 
(vi) evidence that any Indebtedness (other than the Obligations) secured by the
Collateral has been paid in full.
 
(g) Financial Statements; Forecasts.  The Administrative Agent shall have
received from CPS (i) any historical financial information regarding the Credit
Parties requested by the Administrative Agent, (ii) any financial projections
with respect to the Credit Parties requested by the Administrative Agent and
(iii) any other financial information regarding the Credit Parties as the
Administrative Agent, in its sole discretion, may request.
 
(h) Evidence of Insurance.  The Collateral Agent shall have received a
certificate from the Servicer's insurance broker, or other evidence satisfactory
to it that all insurance required to be maintained hereunder and under the
Servicing Agreement is in full force and effect, and the Administrative Agent
shall have completed its review of the insurance coverage for CPS and the
Borrower and the results of such review shall be satisfactory to the
Administrative Agent.
 
(i) Opinions of Counsel to Credit Parties.  The Administrative Agent shall have
received originally executed copies of the favorable written opinions of Andrews
Kurth LLP, counsel for CPS and the Borrower, and internal counsel for CPS and
the Borrower, and as to such matters as the Administrative Agent may reasonably
request, dated as of the Closing Date and otherwise in form and substance
reasonably satisfactory to the Administrative Agent and its counsel (and CPS and
the Borrower hereby instruct counsel for CPS and the Borrower to deliver such
opinions to the Agents and the Lender).
 
(j) Upfront Fee.  The Borrower and/or CPS shall have paid to the Lender the fee
payable on the Closing Date referred to in the Fee Letter.
 
(k) Solvency Certificate.  On the Closing Date, the Administrative Agent shall
have received Solvency Certificates from the Borrower and CPS dated as of the
Closing Date and addressed to the Administrative Agent and Lender, substantially
in the form of Exhibit E-2, attesting that before and after giving effect to the
consummation of the transactions contemplated by the Credit Documents and the
Related Agreements, each of the Borrower and CPS, as the case may be, is
Solvent.
 
(l) Closing Date Certificate.  Each of CPS and the Borrower shall have delivered
to the Administrative Agent an originally executed Closing Date Certificate,
together with all attachments thereto.
 
(m) No Litigation.  There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable opinion of the Administrative Agent, singly or in the
aggregate, materially impairs the transactions contemplated by the Related
Agreements or any of the other transactions contemplated by the Credit
Documents, or that could reasonably be expected to have a Material Adverse
Effect, except has been previously disclosed in writing to the Administrative
Agent or in CPS' public reports filed under the Exchange Act, provided that CPS
has notified the Administrative Agent of such filing.
 
 
39

--------------------------------------------------------------------------------

 
(n) No Closing Date Material Adverse Change.  A Closing Date Material Adverse
Change shall not have occurred.
 
(o) No New Information.  The Administrative Agent shall not have become aware,
since August 31, 2009, of any new information or other matters not previously
disclosed to the Administrative Agent relating to the Borrower, CPS or its
Subsidiaries or the transactions contemplated herein which the Administrative
Agent, in its reasonable judgment, deems inconsistent in a material and adverse
manner with the information or other matters previously disclosed to the
Administrative Agent relating to the Borrower, CPS or its Subsidiaries.
 
(p) Delivery of Receivable Files to Custodian; Collateral Receipt.  In
accordance with the terms of the Custodial Agreement, the Borrower has
delivered, or caused to be delivered, to the Custodian, the related Receivable
File and the Collateral Agent has received a Collateral Receipt and Exception
Report from the Custodian, which Collateral Receipt and Exception Report is
acceptable to the Collateral Agent in its sole discretion.
 
(q) Service of Process.  On the Closing Date, the Administrative Agent shall
have received evidence that each of CPS and the Borrower has appointed an agent
in New York City for the purpose of service of process in New York City and such
agent shall agree in writing to give the Administrative Agent notice of any
resignation of such service agent or other termination of the agency
relationship.
 
(r) Borrowing Base Confirmation.  The Administrative Agent shall have received a
Borrowing Base Certificate evidencing that there is sufficient Revolving
Availability with respect to the initial Credit Extension requested by the
Borrower.
 
(s) Servicing Report.  The Administrative Agent shall have received a pro forma
Monthly Servicing Report as of August 31, 2009, acceptable to the Administrative
Agent in its sole discretion.
 
(t) Diligence.
 
(i) The Administrative Agent shall have completed its diligence, including but
not limited to, legal diligence and due diligence on the Credit Parties and the
results of such diligence are satisfactory to the Administrative Agent in its
sole discretion;
 
(ii) The Administrative Agent shall be satisfied, in its sole discretion, with
the results of background investigations, if any, performed on principals and
employees of any Credit Party, including, without limitation, Charles Bradley,
Jr.; and
 
(iii) The Administrative Agent shall be satisfied, in its sole discretion, with
the Credit Parties' cash management systems and the Servicer's procedures and
systems.
 
(u) Backup Servicing.  The Backup Servicer shall have completed all required
data mapping as set forth in the Backup Servicing Agreement.
 
 
40

--------------------------------------------------------------------------------

 
3.2. Conditions to Each Credit Extension.
 
(a) Conditions Precedent.  The obligation of the Lender to make any Revolving
Loan, on any Credit Date, including the Closing Date, are subject to the
satisfaction, or waiver in accordance with Section 9.5, of the following
conditions precedent:
 
(i) the Administrative Agent shall have received a fully executed and delivered
Funding Notice together with a Borrowing Base Certificate two (2) Business Days
prior to such Credit Date, evidencing sufficient Revolving Availability with
respect to the requested Revolving Loan;
 
(ii) after making the Credit Extensions requested on such Credit Date, the Total
Utilization of Revolving Commitments as of such Credit Date shall not exceed the
lesser of (A) the Revolving Commitments then in effect and (B) the Borrowing
Base;
 
(iii) as of such Credit Date, the representations and warranties made by each of
the Credit Parties contained herein and in the other Credit Documents shall be
true and correct in all material respects on and as of that Credit Date to the
same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date;
 
(iv) as of such Credit Date, after giving effect to such Revolving Loan, no
event shall have occurred and be continuing or would result from the
consummation of the applicable Credit Extension that would constitute an Event
of Default or a Default;
 
(v) as of such Credit Date, after giving effect to such Revolving Loan, the
Spread Account is fully funded at the Required Spread Account Amount;
 
(vi) as of such Credit Date, the Collateral Agent shall have received
satisfactory evidence of the valid transfer of the Eligible Receivables
comprising the Borrowing Base to the Borrower; and
 
(vii) in accordance with the terms of the Custodial Agreement, the Borrower has
delivered, or caused to be delivered, to the Custodian, the related Receivable
File and the Collateral Agent has received a Collateral Receipt and Exception
Report from the Custodian, which Collateral Receipt and Exception Report is
acceptable to the Collateral Agent in its sole discretion.
 
Any Agent shall be entitled, but not obligated to, request and receive, prior to
the making of any Credit Extension, additional information reasonably
satisfactory to the requesting party confirming the satisfaction of any of the
foregoing if, in the good faith judgment of such Agent such request is warranted
under the circumstances.
 
(b) Funding Notices.  Any Funding Notice shall be executed by an Authorized
Officer of the Borrower delivered to the Administrative Agent.  In lieu of
delivering a Funding Notice, the Borrower may give the Administrative Agent
telephonic notice by the required time
 
 
41

--------------------------------------------------------------------------------

 
of any proposed borrowing; provided each such notice shall be promptly confirmed
in writing by delivery of the applicable Funding Notice and Borrowing Base
Certificate to the Administrative Agent on or before the applicable Credit
Date.  Neither the Administrative Agent nor the Lender shall incur any liability
to the Borrower in acting upon any telephonic notice referred to above that the
Administrative Agent believes in good faith to have been given by a duly
Authorized Officer of the Borrower.
 
SECTION 4.  
REPRESENTATIONS AND WARRANTIES

 
In order to induce Agents and the Lender to enter into this Agreement and to
make each Credit Extension to be made thereby, each of the Borrower and CPS
(with respect to itself) represents and warrants, to each Agent and the Lender,
on the Closing Date and on each Credit Date, that the following statements are
true and correct (it being understood and agreed that the representations and
warranties made on the Closing Date are deemed to be made concurrently with the
consummation of the transactions contemplated by Related Agreements):
 
4.1. Organization; Requisite Power and Authority; Qualification; Other
Names.  Each of the Borrower and CPS (a) is duly organized or formed, validly
existing and in good standing under the laws of the State of its organization,
(b) has all requisite power and authority to own and operate its properties, to
carry on its business as now conducted and as proposed to be conducted, to enter
into the Credit Documents and the Related Agreements to which it is a party, and
to carry out the transactions contemplated thereby and fulfill its Obligations
thereunder, (c) is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, except in jurisdictions where the failure to be so
qualified or in good standing has not had, and could not be reasonably expected
to have, a Material Adverse Effect.  The Borrower does not operate or do
business under any assumed, trade or fictitious name.  The Borrower has no
Subsidiaries.
 
4.2. Capital Stock and Ownership.  The Capital Stock of the Borrower has been
duly authorized and validly issued and is fully paid and non-assessable.  There
is no existing option, warrant, call, right, commitment or other agreement to
which the Borrower is a party requiring, and there is no Capital Stock of the
Borrower outstanding which upon conversion or exchange would require, the
issuance by the Borrower of Capital Stock of the Borrower or other Securities
convertible into, exchangeable for or evidencing the right to subscribe for or
purchase, Capital Stock of the Borrower.
 
4.3. Due Authorization.  The execution, delivery and performance of the Credit
Documents and the Related Agreements to which each Credit Party is a party have
been duly authorized by all necessary action on the part of such Credit Party.
 
4.4. No Conflict.  The execution, delivery and performance by each Credit Party
of the Credit Documents and the Related Agreements to which it is a party and
the consummation of the transactions contemplated by the Credit Documents and
the Related Agreements do not and will not (a) (i) violate any provision of any
law or any governmental rule or regulation applicable to such Credit Party, (ii)
violate any of the Organizational Documents of such Credit Party, or (iii)
violate any order, judgment or decree of any court or other agency of government
binding on such Credit Party; (b) conflict with, result in a breach of or
constitute (with due notice
 
 
42

--------------------------------------------------------------------------------

 
or lapse of time or both) a default under any Contractual Obligation of such
Credit Party, except as could not reasonably be expected to result in a Material
Adverse Effect; (c) result in or require the creation or imposition of any Lien
upon any of the properties or assets of such Credit Party (other than any Liens
created under any of the Credit Documents in favor of the Collateral Agent, on
behalf of the Secured Parties); or (d) require any approval of stockholders,
members or partners or any approval or consent of any Person under any
Contractual Obligation of such Credit Party, except for such approvals or
consents which will be obtained on or before the Closing Date and disclosed in
writing to the Administrative Agent.
 
4.5. Governmental Consents.  The execution, delivery and performance by each
Credit Party of the Credit Documents and the Related Agreements to which it is a
party and the consummation of the transactions contemplated by the Credit
Documents and the Related Agreements do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority, except for filings and recordings with
respect to the Collateral to be made, or otherwise delivered to the Collateral
Agent for filing and/or recordation, as of the Closing Date.
 
4.6. Binding Obligation.  Each Credit Document and each Related Agreement to
which each Credit Party is a party has been duly executed and delivered by such
Credit Party and is the legally valid and binding obligation of such Credit
Party and is in full force and effect, enforceable against such Credit Party in
accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors' rights generally or by equitable principles relating to
enforceability.
 
4.7. Receivables.  Each Receivable is a bona fide existing payment obligation of
a Obligor, owed to the Borrower without defenses, disputes, offsets,
counterclaims, or rights of return or cancellation.  Each Receivable that is
identified by the Borrower as an Eligible Receivable on a Borrowing Base
Certificate or Funding Notice, or by the Servicer on a Monthly Servicing Report,
satisfies the Eligibility Criteria.  No Depository Institution assisted in the
origination of any Receivable and at no time has any Receivable been owned,
purchased, or serviced by a Depository Institution.
 
4.8. No Material Adverse Effect.  Since August 31, 2009, no event, circumstance
or change has occurred that has caused or evidences, either individually or in
the aggregate, a Material Adverse Effect.
 
4.9. Adverse Proceedings, etc.  There are no Adverse Proceedings pending,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect.  No Credit Party is (a) in violation of any applicable
laws that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, or (b) subject to or in default with respect to
any final judgments, writs, injunctions, decrees, rules or regulations of any
court or any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
4.10. Payment of Taxes.  Except as otherwise permitted under Section 5.3, all
tax returns and reports of the Borrower required to be filed have been timely
filed, and all taxes
 
 
43

--------------------------------------------------------------------------------

 
shown on such tax returns to be due and payable and all assessments, fees and
other governmental charges upon the Borrower and upon its properties, assets,
income, businesses and franchises which are due and payable have been paid when
due and payable.  The Borrower knows of no proposed tax assessment against it
which is not being actively contested by the Borrower in good faith and by
appropriate proceedings; provided, such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.
 
4.11. Title to Assets.  The Borrower has good and valid title to all of its
assets reflected in the most recent financial statements delivered pursuant to
Section 5.13.  Except as permitted by this Agreement, all such properties and
assets are free and clear of Liens, other than Permitted Liens.
 
4.12. No Indebtedness.  The Borrower does not have any Indebtedness, other than
Indebtedness incurred under (or contemplated by) the terms of this Agreement,
the other Credit Documents or otherwise permitted hereunder.
 
4.13. No Defaults.  Other than the defaults set forth on Schedule 1 hereto, no
Credit Party is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any of its Contractual
Obligations, and to each Credit Party's knowledge no condition exists which,
with the giving of notice or the lapse of time or both, could constitute such a
default, except where, (a) such defaults have been waived, or (b) individually
or in the aggregate, the consequences, direct or indirect, of such default or
defaults, if any, could not reasonably be expected to have a Material Adverse
Effect.
 
4.14. Governmental Regulation.  The Borrower is not subject to regulation under
the Investment Company Act of 1940 or under any other federal or state statute
or regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable.  The
Borrower is not a "registered investment company" or a company "controlled" by a
"registered investment company" or a "principal underwriter" of a "registered
investment company" as such terms are defined in the Investment Company Act of
1940.
 
4.15. Margin Stock.  The Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.  No part of
the proceeds of the Revolving Loans made to the Borrower will be used directly
or indirectly to purchase or carry any such Margin Stock, for the purpose of
reducing or retiring any Indebtedness which was originally incurred to purchase
or carry Margin Stock, to extend credit to others for the purpose of purchasing
or carrying any such Margin Stock or for any purpose that violates, or is
inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.
 
4.16. [Reserved].
 
4.17. Certain Fees.  No broker's or finder's fee or commission will be payable
by the Borrower with respect hereto or any of the transactions contemplated
hereby.
 
 
44

--------------------------------------------------------------------------------

 
4.18. Solvency and Fraudulent Conveyance.  The Borrower is and, upon the
incurrence of any Credit Extension by the Borrower on any date on which this
representation and warranty is made, will be, Solvent.  Neither the Borrower nor
CPS is transferring any Collateral with any intent to hinder, delay or defraud
any of its creditors.  Neither the Borrower nor CPS shall use the proceeds from
the transactions contemplated by this Agreement to give preference to any class
of creditors.  The Borrower has given fair consideration and reasonably
equivalent value in exchange for the sale of the Receivables under the Purchase
Agreement.
 
4.19. Related Agreements.
 
(a) Delivery.  The Borrower has delivered, or caused to be delivered, to the
Administrative Agent complete and correct copies of (i) each Related Agreement
and of all exhibits and schedules thereto as of the date hereof, and (ii) copies
of any material amendment, restatement, supplement or other modification to or
waiver of each Related Agreement entered into after the date hereof.
 
(b) Representations and Warranties.  Except to the extent otherwise expressly
set forth herein or in the schedules hereto, and subject to the qualifications
set forth therein, each of the representations and warranties given by each of
the Borrower and CPS in any Related Agreement is true and correct in all
material respects as of the Closing Date (or as of any earlier date to which
such representation and warranty specifically relates).  Notwithstanding
anything in the Related Agreement to the contrary, the representations and
warranties of each of the Borrower and CPS set forth in any Related Agreement
shall, solely for purposes hereof, survive the Closing Date for the benefit of
the Lender.
 
(c) Governmental Approvals.  All Governmental Authorizations and all other
authorizations, approvals and consents of any other Person required by the
Related Agreements or to consummate the transactions contemplated therein have
been obtained and are in full force and effect.
 
(d) Conditions Precedent.  On the Closing Date, all of the conditions to
effecting or consummating the transactions described herein and set forth in the
Credit Documents and in the Related Agreements have been duly satisfied or, with
the consent of the Administrative Agent, waived, and the transactions described
set forth in the Related Agreements, have been consummated in accordance with
the Related Documents
 
4.20. Compliance with Statutes, etc.  Each Credit Party is in compliance with
all applicable statutes, regulations and orders of, and all applicable
restrictions imposed by, all Governmental Authorities, in respect of the conduct
of its business and the ownership of its property, except such non-compliance
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
 
4.21. Disclosure.  The representations and warranties of each of the Borrower
and CPS contained in any Credit Document or in any other documents, certificates
or written statements furnished to the Lender by or on behalf of CPS or any of
its Subsidiaries for use in connection with the transactions contemplated
hereby, taken as a whole, do not contain any untrue statement of a material fact
or omit to state a material fact (known to CPS or the Borrower, in the case of
 
 
45

--------------------------------------------------------------------------------

 
any document not furnished by either of them) necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which the same were made.  Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions by the preparer thereof believed to be reasonable at
the time made, it being recognized by the Lender that such projections as to
future events are not to be viewed as facts and that actual results during the
period or periods covered by any such projections may differ from the projected
results.  There are no facts known (or which should upon the reasonable exercise
of diligence be known) to the Borrower (other than matters of a general economic
nature) that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect and that have not been disclosed herein or
in such other documents, certificates and statements furnished to the Lender for
use in connection with the transactions contemplated hereby.
 
4.22. Money Control Acts/FCPA.  To the extent applicable, each of the Borrower
and CPS is in compliance, in all material respects, with the (a) Trading with
the Enemy Act, as amended, and each of the foreign assets control regulations of
the United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating thereto,
and (b) Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (the
"Act").  No part of the proceeds of the Revolving Loans will be used, directly
or indirectly, for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.
 
SECTION 5.  
AFFIRMATIVE COVENANTS

 
Each of CPS and the Borrower covenants and agrees that so long as any Revolving
Commitment is in effect and until payment in full of all of the Obligations
(other than contingent indemnification obligations), CPS and/or the Borrower, as
applicable, shall perform all covenants in this Section 5.
 
5.1. Reports.  Unless otherwise provided below, the Borrower shall deliver, or
cause to be delivered, to the Administrative Agent:
 
(a) Collateral Reporting.  On each Credit Date and at such other times as the
Administrative Agent shall request, the Borrower shall deliver a Borrowing Base
Certificate to the Administrative Agent, in form and substance satisfactory to
the Administrative Agent.  Each Borrowing Base Certificate delivered to the
Administrative Agent shall bear a signed statement by an Authorized Officer
certifying the accuracy and completeness of all information included
therein.  The execution and delivery of a Borrowing Base Certificate shall in
each instance constitute a representation and warranty by the Borrower to the
Lender that each Eligible Receivable included therein satisfies the Eligibility
Criteria.  In the event any Funding Notice with respect to a Revolving Loan or
other information required by this Section 5.1(a) is delivered to the
Administrative Agent by the Borrower electronically or otherwise without
signature, such Funding Notice or other information shall, upon such delivery,
be deemed to be signed and certified on behalf of the Borrower by an Authorized
Officer and constitute a representation to
 
 
46

--------------------------------------------------------------------------------

 
the Administrative Agent as to the authenticity thereof.  The Administrative
Agent shall have the right to review and adjust any such calculation of the
Borrowing Base in accordance with Section 2.18 hereof;
 
(b) Notice of Default.  Promptly upon any Authorized Officer of CPS or the
Borrower obtaining knowledge (i) of any condition or event that constitutes a
Default or an Event of Default; (ii) that any Person has given any notice to CPS
or the Borrower or taken any other action with respect to any event or condition
set forth in Section 7.1(b) (captioned "Cross-Defaults"); or (iii) of the
occurrence of any event or change that has caused or evidences, either
individually or in the aggregate, a Material Adverse Effect, a certificate of
its Authorized Officers specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action CPS or the Borrower, as applicable,
has taken, is taking and proposes to take with respect thereto;
 
(c) Notice of Litigation.  Promptly upon any Authorized Officer of CPS or the
Borrower obtaining knowledge of (i) the institution of, or non-frivolous threat
of, any Adverse Proceeding not previously disclosed in writing by CPS or the
Borrower to the Lender, or (ii) any material development in any Adverse
Proceeding that, in the case of either clause (i) or (ii) if adversely
determined, is reasonably likely to result in a judgment in an amount in excess
of $250,000, or seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated hereby, written notice thereof together with such other information
as may be reasonably available to CPS or the Borrower, as applicable, to enable
the Lender and its counsel to evaluate such matters;
 
(d) [Reserved].
 
(e) Breach of Representations and Warranties.  Promptly upon CPS or the Borrower
becoming aware of a material breach with respect to any representation or
warranty made or deemed made by CPS or the Borrower in any Credit Document or in
any certificate at any time given by CPS or the Borrower in writing pursuant
hereto or thereto or in connection herewith or therewith, a certificate of its
Authorized Officers specifying the nature and period of existence of such breach
and what action CPS or the Borrower, as applicable, has taken, is taking and
proposes to take with respect thereto;
 
(f) Information Regarding Collateral.  The Borrower will furnish to the
Collateral Agent prior written notice of any change (i) in its corporate name,
(ii) in its identity, corporate structure or jurisdiction of organization, or
(iii) in its Federal Taxpayer Identification Number.  The Borrower agrees not to
effect or permit any change referred to in the preceding sentence unless all
filings have been made under the UCC or otherwise that are required in order for
the Collateral Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral.  The
Borrower also agrees promptly to notify the Collateral Agent if any material
portion of the Collateral is damaged or destroyed; and
 
(g) Tax Returns.  As soon as practicable and in any event within fifteen (15)
days following the filing thereof, the Borrower shall provide to the
Administrative Agent copies of each federal income tax return filed by or on
behalf of the Borrower.
 
 
47

--------------------------------------------------------------------------------

 
5.2. Existence.  Each of CPS and the Borrower shall at all times preserve and
keep in full force and effect its existence and all rights and franchises,
licenses and permits material to its business.
 
5.3. Payment of Taxes and Claims.  The Borrower shall pay all Taxes imposed upon
it or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty or fine accrues thereon, and all
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, no such Tax or claim need be
paid if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (a) adequate reserve or other
appropriate provision, as shall be required in conformity with GAAP shall have
been made therefor, and (b) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, such contested proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or claim.  The Borrower shall not file or consent to the filing
of any consolidated income tax return with any Person (other than CPS or any of
its Subsidiaries).
 
5.4. Audits of Receivables.  Each of CPS and the Borrower shall, at any time and
as frequently as may be reasonably requested by the Administrative Agent, at the
Borrower's expense, permit the Administrative Agent, or its agents or
professional advisors, at reasonable times during business hours and upon
reasonable notice to CPS or the Borrower, as applicable, to audit the
Receivables and to inspect, audit, copy and take extracts from its and their
financial and accounting records, and to discuss its and their affairs,
financings and accounts with any Person, including, without limitation,
employees of the Borrower or CPS and independent public accountants.  The
Borrower agrees to pay the reasonable out-of-pocket expenses incurred by the
Administrative Agent in connection with its field examinations and audits and
the preparation of reports thereof performed or prepared.  Subject to Section
2.18(b), the Administrative Agent may redetermine the value of Eligible
Receivables based on any such audits, or updates of audits, and, as a result,
redetermine the Borrowing Base.
 
5.5. Annual Meetings.  Each of CPS and the Borrower will, upon the request of
the Administrative Agent or the Lender, participate in a meeting of the
Administrative Agent and the Lender once during each Fiscal Year to be held at
the Borrower's corporate offices (or at such other location as may be agreed to
by CPS, the Borrower, the Administrative Agent and the Lender) at such time as
may be agreed to by CPS, the Borrower, the Administrative Agent and the Lender.
 
5.6. Compliance with Laws.  Each of CPS and the Borrower shall comply with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
 
5.7. Further Assurances.  At any time or from time to time upon the request of
the Administrative Agent, each of CPS and the Borrower will, at its expense,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as the Administrative Agent or the Collateral Agent may
reasonably request in order to effect fully the
 
 
48

--------------------------------------------------------------------------------

 
purposes of the Credit Documents, including providing the Lender with any
information reasonably requested pursuant to Section 9.19.
 
5.8. Separateness.  The Borrower acknowledges that the Lender is entering into
this Agreement in reliance upon the Borrower's identity as a legal entity that
is separate from any other Person.  Therefore, from and after the date of this
Agreement, the Borrower shall take all reasonable steps, including without
limitation, all steps that the Lender may from time to time reasonably request,
to maintain the Borrower's identity as a separate legal entity and to make it
manifest to third parties that the Borrower is a separate legal entity.  Without
limiting the generality of the foregoing, the Borrower agrees that it has not
and shall not:
 
(a) engage, either directly or indirectly, in any business or activity other
than the acquisition, ownership, financing and disposition of the Receivables in
accordance with the Credit Documents and the Related Agreements and activities
incidental thereto;
 
(b) acquire or own any material asset other than the Collateral and proceeds
thereof;
 
(c) merge into or consolidate with any Person or entity or dissolve, terminate
or liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure, without in each
case, to the extent permitted by law, the Administrative Agent's consent;
 
(d) fail to preserve its existence as an entity duly organized, validly existing
and in good standing (if applicable) under the laws of the jurisdiction of its
formation, or without the prior written consent of the Administrative Agent,
amend, modify, change, repeal, terminate or fail to comply with the provisions
of the Borrower's certificate of formation, or its limited liability company
agreement, as the case may be; provided, however, the Borrower may amend its
operating agreement without the Administrative Agent's consent (i) to cure any
ambiguity, (ii) with respect to administrative matters, or (iii) to convert or
supplement any provision in a manner consistent with the intent of this
Agreement or the other Credit Documents or the Related Agreements;
 
(e) own any Subsidiary or make any investment in, any Person or entity without
the consent of the Administrative Agent;
 
(f) commingle its assets with the assets of any of its general partners,
members, Affiliates, principals or any other Person or entity;
 
(g) incur any Indebtedness except the Obligations and Indebtedness with respect
to any Interest Rate Agreement required hereby;
 
(h) fail to remain Solvent;
 
(i) fail to maintain its records, books of account and bank accounts, separate
and apart from those of the general partners, members, principals and Affiliates
of the Borrower or the Affiliates of a general partner or member of the Borrower
or any other Person;
 
 
49

--------------------------------------------------------------------------------

 
(j) except for the Credit Documents and the Related Agreements, and as otherwise
expressly permitted by the Credit Documents, enter into any contract or
agreement with any general partner, member, principal or Affiliate of the
Borrower, CPS, or any general partner, member, principal or Affiliate thereof,
except with the Administrative Agent's consent and upon terms and conditions
that are intrinsically fair and substantially similar to those that would be
available on an arms-length basis with third parties other than any general
partner, member, principal or affiliate of the Borrower, CPS, or any general
partner, member, principal or Affiliate thereof or fail to maintain separate
financial statements from those of its general partners, members, principles and
Affiliates; provided, however, the Borrower's financial position, assets,
liabilities, net worth and operating results may be included in the consolidated
financial statements of CPS and its Affiliates; provided that such consolidated
financial statements disclose that the Borrower is a separate legal entity and
that its assets are not generally available to satisfy the claims of creditors
of CPS;
 
(k) seek the dissolution or winding up, in whole or in part, of the Borrower or
take any action that would cause the Borrower to become insolvent;
 
(l) fail to take reasonable efforts to correct any misunderstanding known to the
Borrower regarding the separate identity of the Borrower;
 
(m) maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person;
 
(n) except as provided in the Credit Documents, assume or guaranty the debts of
any other Person, hold itself out to be responsible for the debts of any other
Person, or otherwise pledge its assets for the benefit of any other Person or
hold out its credit as being available to satisfy the obligations of any other
Person;
 
(o) except as provided in the Credit Documents, make any loans or advances to
any third party, including any general partner, member, principal or affiliate
of the Borrower, or any general partner, member, principal or Affiliate thereof;
 
(p) fail either to hold itself out to the public as a legal entity separate and
distinct from any other entity or Person or to conduct its business solely in
its own name in order not (i) to mislead others as to the identity with which
such other party is transacting business, or (ii) to suggest that the
Borrower  is responsible for the debts of any third party (including any general
partner, member, principal or Affiliate of the Borrower, or any general partner,
member, principal or Affiliate thereof);
 
(q) fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;
 
(r) file or consent to the filing of any petition, either voluntary or
involuntary, to take advantage of any applicable insolvency, bankruptcy,
liquidation or reorganization statute, or make an assignment for the benefit of
creditors;
 
 
50

--------------------------------------------------------------------------------

 
(s) hold itself out as or be considered as a department or division (other than
for tax purposes) of any general partner, principal, member or Affiliate of the
Borrower or any other Person or entity;
 
(t) fail to allocate fairly and reasonably shared expenses (including, without
limitation, shared office space and services performed by an employee of an
Affiliate) among the Persons sharing such expenses and to use separate
stationery, invoices and checks;
 
(u) acquire obligations or securities of its partners, members, shareholders of
other Affiliates, as applicable;
 
(v) violate or cause to be violated the assumptions made with respect to the
Borrower in any opinion letter pertaining to substantive consolidation delivered
to the Lender in connection with the Credit Documents;
 
(w) [Reserved];
 
(x) fail to have Organizational Documents that provide that, so long as the
Obligations of the Borrower shall be outstanding, the Borrower shall not (i)
seek the dissolution or winding up in whole, or in part, of the Borrower or (ii)
file or consent to the filing of any petition, either voluntary or involuntary,
or commence a case under any applicable insolvency, bankruptcy, liquidation or
reorganization statute, or make an assignment for the benefit of creditors
without the consent of the Independent Manager;
 
(y) fail to observe all requisite organizational formalities under Delaware law;
 
(z) account for or treat (whether in financial statements or otherwise) the
transactions contemplated by the Purchase Agreement in any manner other than the
sale of the Receivables to the Borrower or in any other respect account for or
treat the transactions contemplated therein in any manner other than as a sale
of Receivables to the Borrower; provided, that the Receivables may be reflected
on the consolidated balance sheets of CPS in accordance with GAAP.
 
(aa) make any revision or amendment to the Purchase Agreement without the
consent of the Administrative Agent; and
 
(bb) fail to cause its members, managers, directors, officers, agents and other
representatives to act at all times with respect to the Borrower consistently
and in furtherance of the foregoing and in the best interests of the Borrower.
 
In the event of any inconsistency between the covenants set forth in this
Section 5.8 or the other covenants set forth in this Agreement, or in the event
that any covenant set forth in this Section 5.8 poses a greater restriction or
obligation than is set forth elsewhere in this Agreement, the covenants set
forth in this Section 5.8 shall control.
 
 
51

--------------------------------------------------------------------------------

 
5.9. Cash Management Systems.  The Borrower shall establish and maintain cash
management systems as set forth below.
 
(a) Lockbox System.
 
(i) The Borrower has established, or has caused the Servicer to
establish,  pursuant to the Control Agreements for the benefit of the Collateral
Agent, on behalf of the Secured Parties, a lockbox and Lockbox Account as
described in Section 2.11 (the "Lockbox System") into which all Collections
shall be deposited.
 
(ii) The Borrower shall not establish any new lockbox or lockbox arrangement
without consent of the Administrative Agent in its sole discretion, and prior to
establishing any such new lockbox or lockbox arrangement, the Borrower shall
cause each bank or financial institution with which it seeks to establish such a
lockbox or lockbox arrangement to enter into a control agreement with respect
thereto.
 
(iii) Without the prior written consent of the Administrative Agent, the
Borrower shall not, in a manner adverse to the Lender, (A) change the general
instructions given to the Servicer in respect of payments on account of
Receivables to be deposited in the Lockbox System or (B) change any instructions
given to any bank or financial institution which in any manner redirects the
proceeds of any collections in the Lockbox System to any account which is not a
Controlled Account.
 
(iv) The Borrower acknowledges and agrees that (A) the funds on deposit in the
Lockbox System shall continue to be collateral security for the Obligations
secured thereby, (B) upon the occurrence and during the continuance of an Event
of Default, the funds on deposit in the Lockbox System shall be applied as
provided in Section 2.10 and (C) the Control Agreements will provide that all
funds in the Lockbox will be swept daily into the Collection Account.
 
(b) Payment Collection.  The Borrower has directed, and will at all times
hereafter direct, the Servicer to direct each of the Obligors to forward all
payments on account of Receivables directly to the Lockbox System in accordance
with Section 2.11.  The Borrower agrees (i) to instruct the Servicer to instruct
each Obligor to make all payments with respect to Receivables directly to the
Lockbox System and (ii) promptly (and, except as set forth in the proviso to
this Section 5.9(b), in no event later than two (2) Business Days following
receipt) to deposit all payments received by it on account of Receivables,
whether in the form of cash, checks, notes, drafts, bills of exchange, money
orders or otherwise, in the Lockbox System in precisely the form in which they
are received (but with any endorsements of the Borrower necessary for deposit or
collection), and until they are so deposited to hold such payments in trust for
and as the property of the Collateral Agent; provided, however, that with
respect to any payment received that does not contain sufficient identification
of the account number to which such payment relates or cannot be processed due
to an act beyond the control of the Servicer, such deposit shall be made no
later than the second Business Day following the date on which such account
number is identified or such payment can be processed, as applicable.
 
 
52

--------------------------------------------------------------------------------

 
5.10. Spread Account.
 
(a) The Borrower shall maintain at all times a minimum balance in the Spread
Account equal to the Required Spread Account Amount.   On the initial Credit
Date, the Required Spread Account Amount shall be $250,000.
 
(b) On each Credit Date and on each Settlement Date, and on any other Business
Day, in accordance with Section 2.12, the Borrower shall deposit in the Spread
Account an amount equal to the excess of (i) the Required Spread Account Amount
over (ii) the balance of the Spread Account on such day (such excess, the
"Required Spread Account Deposit").
 
(c) After the occurrence of a Spread Account Increase Event, if no Tier 1
Performance Trigger is breached for three (3) consecutive months, such Spread
Account Increase Event shall no longer be continuing, the Required Spread
Account Percentage shall be reduced by 25% each calendar month until the amount
on deposit in the Spread Account equals the Required Spread Account Floor and
any Excess Spread Account Amounts (after giving effect to such adjustments to
the Required Spread Account Percentage) shall promptly be released to the
Borrower; provided, that, no Default or Event of Default has occurred and is
continuing, and no Borrowing Base Deficiency exists.
 
(d) After the occurrence of a Tier 2 Performance Trigger, all amounts on deposit
in the Spread Account shall be applied in  accordance with Section 2.10 hereof.
 
(e) Any transfers from the Spread Account or reductions in the Required Spread
Account Amount resulting from application of this Section 5.10 shall be effected
by the Controlled Account Bank at the written direction of the Administrative
Agent.
 
5.11. Interest Rate Agreements.  In the event that the Excess Interest Rate is
less than or equal to 1.50% for any Collection Period, the Borrower shall
promptly enter into and maintain one or more Interest Rate Agreements with one
or more Eligible Hedge Counterparties to appropriately hedge the Receivables in
a manner satisfactory to the Administrative Agent in form and substance; the
Borrower shall observe and perform all covenants and agreements under such
Interest Rate Agreements and shall be responsible for any costs incurred with
respect to such Interest Rate Agreements.
 
5.12. Insurance.  From the period commencing on the Closing Date until the
termination of this Agreement, CPS shall maintain in force an "errors and
omissions" insurance policy and an employee fidelity insurance policy, in each
case, (i) in an amount not less than $1,000,000, (ii) in a form reasonably
acceptable to the Administrative Agent, (iii) with an insurance company
reasonably acceptable to the Administrative Agent and (iv) naming the
Administrative Agent, for the benefit of the Lender, as beneficiary and loss
payee. Unless otherwise directed by the Administrative Agent, CPS shall prepare
and present, on behalf of itself, the Administrative Agent and the Lender,
claims under any such policy in a timely fashion in accordance with the terms of
such policy, and upon the filing of any claim on any policy described in this
Section 5.12, CPS shall promptly notify the Administrative Agent of such claim
and deposit, or cause to be deposited, the proceeds of any such claim into the
Collection
 
 
53

--------------------------------------------------------------------------------

 
Account.  CPS shall deliver copies of such policies to the Administrative Agent
on or prior to the Closing Date together with a certification from the
applicable insurance company that such policy is in force on such date.  CPS
shall deliver proof of maintenance of such policies and payment of premiums no
less frequently than annually, in form and substance reasonably acceptable to
the Administrative Agent, on the six-month anniversary from the Closing Date and
on each succeeding twelve month anniversary thereafter (or if such day is not a
Business Day, the next succeeding Business Day).
 
5.13. Financial Statements.
 
(a) As soon as available and no later than ninety (90) days after the end of
each fiscal year of the Borrower, the Borrower shall deliver to the
Administrative Agent one (1) copy of: (A) the audited balance sheet of the
Borrower as of the end of the fiscal year, setting forth in comparative form the
figures for the previous fiscal year and accompanied by an opinion of the
Independent Accountants stating that such balance sheet presents fairly the
financial condition of the companies being reported upon and has been prepared
in accordance with GAAP consistently applied (except for changes in application
in which such accountants concur); and (B) audited statements of income,
stockholders' equity and cash flow of the Borrower for such fiscal year; in each
case setting forth in comparative form the figures for the previous fiscal year
and accompanied by an opinion of the Independent Accountants stating that such
financial statements present fairly the financial condition of the Borrower and
have been prepared in accordance with GAAP consistently applied (except for
changes in application in which such accountants concur).
 
(b) As soon as available and no later than thirty (30) days after the end of
each fiscal month in each fiscal year of CPS, the Borrower shall deliver, or
cause to be delivered, to the Administrative Agent one (1) copy of: (A) the
unaudited consolidated balance sheet of CPS and its consolidated Subsidiaries
(including the Borrower) as of the end of such fiscal month, which balance sheet
shall be prepared and presented in accordance with, and provide all necessary
disclosure required by, GAAP and shall be accompanied by a certificate signed by
the financial vice president, treasurer, chief financial officer, chief
investment officer or controller of CPS stating that such balance sheet presents
fairly the financial condition of CPS and has been prepared in accordance with
GAAP consistently applied; and (B) the unaudited consolidated statements of
income, stockholders' equity and cash flow of CPS and its consolidated
Subsidiaries (including the Borrower) for such fiscal month, which such
statements shall be prepared and presented in accordance with, and provide all
necessary disclosure required by, GAAP and shall be accompanied by a certificate
signed by the financial vice president, treasurer, chief financial officer,
chief investment officer or controller of CPS stating that such financial
statements present fairly the financial condition and results of operations of
CPS and have been prepared in accordance with GAAP consistently applied.
 
(c) As soon as available and no later than forty-five (45) days after the end of
each fiscal quarter in each fiscal year of CPS, the Borrower shall deliver, or
cause to be delivered, to the Administrative Agent one (1) copy of: (A) the
unaudited consolidated balance sheet of CPS and its consolidated Subsidiaries
(including the Borrower) as of the end of such fiscal quarter, which such
balance sheet shall be prepared and presented in accordance with, and provide
all necessary disclosure required by GAAP and shall be accompanied by a
certificate
 
 
54

--------------------------------------------------------------------------------

 
signed by the financial vice president, treasurer, chief financial officer,
chief investment officer or controller of CPS or another officer of CPS
acceptable to the Administrative Agent stating that such balance sheet presents
fairly the financial condition of the companies being reported upon and has been
prepared in accordance with GAAP consistently applied; and (B) the unaudited
consolidated statements of income, stockholders' equity and cash flow of CPS and
its consolidated Subsidiaries (including the Borrower) for such fiscal quarter,
which such statements shall be prepared and presented in accordance with, and
provide all necessary disclosure required by, GAAP and shall be accompanied by a
certificate signed by the financial vice president, treasurer, chief financial
officer, chief investment officer or controller of CPS or another officer of CPS
acceptable to the Administrative Agent stating that such financial statements
present fairly the financial condition and results of operations of the
companies being reported upon and have been prepared in accordance with GAAP
consistently applied;
 
(d) As soon as available and no later than ninety (90) days after the end of
each fiscal year of CPS, the Borrower shall deliver, or cause to be delivered,
to the Administrative Agent one (1) copy of: (A) the audited consolidated
balance sheet of CPS and its consolidated Subsidiaries (including the Borrower)
as of the end of the fiscal year, setting forth in comparative form the figures
for the previous fiscal year and accompanied by an opinion of the Independent
Accountants stating that such balance sheet presents fairly the financial
condition of the companies being reported upon and has been prepared in
accordance with GAAP consistently applied (except for changes in application in
which such accountants concur); and (B) the audited consolidated statements of
income, stockholders' equity and cash flow of CPS and its consolidated
Subsidiaries (including the Borrower) for such fiscal year; in each case setting
forth in comparative form the figures for the previous fiscal year and
accompanied by an opinion of the Independent Accountants stating that such
financial statements present fairly the financial condition of the companies
being reported upon and have been prepared in accordance with GAAP consistently
applied (except for changes in application in which such accountants concur).
 
(e) For so long as CPS is subject to the periodic reporting obligations of
Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended,
Borrower and CPS may comply with the covenants set forth in the preceding
paragraphs (c) and (d) by electronic filing of the annual and quarterly reports
required by such act; provided, that the Borrower and/or CPS shall notify, or
cause to be notified, the Administrative Agent promptly upon any such electronic
filing.
 
5.14. Due Diligence; Access to Certain Documentation.  The Administrative Agent,
the Lender (and their respective agents or professional advisors) shall have the
right under this Agreement, from time to time, at their discretion and upon
reasonable prior notice to the relevant party, to examine and audit, during
business hours or at such other times as might be reasonable under applicable
circumstances, any and all of the books, records, financial statements, credit
and collection policies, legal and regulatory compliance, operating and
reporting procedures and information systems, their respective directors,
officers and employees, or other information and information systems (including
without limitation customer service and/or whistleblower hotlines) of the Credit
Parties, or held by another for a Credit Party or on its behalf, concerning or
otherwise affecting the Receivables or this Agreement. The Administrative Agent
(and their respective agents and professional advisors) shall treat as
confidential any information obtained
 
 
55

--------------------------------------------------------------------------------

 
during the aforementioned examinations which is not already publicly known or
available; provided, however, that the Administrative Agent (and their
respective agents or professional advisors) may disclose such information if
required to do so by law or by any regulatory authority.
 
Upon notice and during regular business hours, each  Credit Party agrees to
promptly provide the Administrative Agent (and its agents or professional
advisors) with access to, copies of and extracts from any and all documents,
records, agreements, instruments or information (including, without limitation,
any of the foregoing in computer data banks and computer software systems) the
Administrative Agent (and its agents or professional advisors) may reasonably
require in order to conduct periodic due diligence relating to the Credit
Parties in connection with the Receivables and this Agreement.
 
Each Credit Party will make available to the Administrative Agent (and its
agents or professional advisors) knowledgeable financial,  accounting, legal and
compliance officers for the purpose of answering questions with respect to the
Credit Parties and the Receivables and to assist in the Administrative Agent's
diligence.  In addition, the Borrower shall provide, or shall cause the Servicer
to provide, the Administrative Agent with remote access to any electronic
Receivable Files and any related documents to the extent CPS or the Borrower
provides such access to any Person.  Each of CPS and the Borrower agrees that
the Administrative Agent will have the right to confirm any information relating
to the Receivables directly with the applicable Obligors.
 
All reasonable costs and expenses incurred by the Administrative Agent (and
their respective agents or professional advisors) in connection with the due
diligence and other matters outlined in this Section 5.14 shall be Permitted
Expenses, which the Borrower shall reimburse to the Administrative Agent, as the
case may be, or shall pay or cause to be paid.
 
Without limiting the generality of the foregoing, the Borrower acknowledges that
Lender shall make Revolving Loans to the Borrower based solely upon the
information provided by the Credit Parties to the Administrative Agent and the
representations, warranties and covenants contained herein, and that the
Administrative Agent has the right at any time and from time to time to conduct
a partial or complete due diligence review, at their option and, to the extent
that the expense of such review exceeds the Permitted Expenses discussed above,
at their expense, on some or all of the Receivables, including, without
limitation, re-generating the information used to originate such Receivables.
 
5.15. Financial Covenants.  CPS shall maintain (i) as of the end of any fiscal
quarter, an Adjusted Tangible Net Worth of at least $60,000,000 plus 50% of
positive net income for each fiscal year after December 31, 2008, (ii) at each
month end, unrestricted Cash of at least $8,500,000, (iii) as of the end of any
fiscal quarter, a ratio of Indebtedness (exclusive of nonrecourse debt) to
Adjusted Tangible Net Worth of no more than 2.5:1 and (iv) beginning with the
fiscal year ended 2010 and each fiscal year thereafter, a positive net income.
 
 
56

--------------------------------------------------------------------------------

 
SECTION 6.  
NEGATIVE COVENANTS

 
Each of CPS and the Borrower covenants and agrees that, so long as any Revolving
Commitment is in effect and until payment in full of all Obligations (other than
contingent indemnification obligations), CPS and/or the Borrower, as applicable,
shall perform all covenants in this Section 6.
 
6.1. Indebtedness.  The Borrower shall not directly or indirectly, create,
incur, assume or guaranty, or otherwise become or remain directly or indirectly
liable with respect to any Indebtedness, except the Obligations.
 
6.2. Liens.  The Borrower shall not, directly or indirectly, create, incur,
assume or permit to exist any Lien on or with respect to any property or asset
of any kind (including any document or instrument in respect of goods or
accounts receivable) of the Borrower, whether now owned or hereafter acquired,
or any income or profits therefrom, or file or permit the filing of, or permit
to remain in effect, any financing statement or other similar notice of any Lien
with respect to any such property, asset, income or profits under the UCC of any
State or under any similar recording or notice statute, except (i) Liens in
favor of the Collateral Agent for the benefit of Secured Parties granted
pursuant to any Credit Document; (ii) Permitted Liens (provided, that the
existence of a non-Permitted Lien on a Financed Vehicle shall not be a breach of
this Section 6.2 to the extent that the resulting removal of the related
Receivable from the Borrowing Base does not then result in an uncured Borrowing
Base Deficiency); and (iii) financing statements (w) naming Consumer Portfolio
Services, Inc. as debtor and  Page Four Funding LLC as secured party in
accordance with the Purchase Agreement, (x) naming Page Four Funding LLC as
debtor and Fortress Credit Corp., as Collateral Agent, as the secured party in
accordance with the Security Agreement, (y) assigning any of the above to Page
Four Funding LLC or Fortress Credit Corp., as Collateral Agent, as the case may
be, in accordance with the Security Agreement or (z) filed in connection with
other Permitted Liens.
 
6.3. [Reserved]
 
6.4. Investments.  The Borrower shall not make or own any Investment, except
Investments in Cash, Cash Equivalents and Receivables, and Permitted Investments
in the Controlled Accounts.
 
6.5. Fundamental Changes; Disposition of Assets; Acquisitions.  The Borrower
shall not (i) enter into any transaction of merger or consolidation, or
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), or (ii) convey, sell, lease or sub-lease (as lessor or sublessor),
exchange, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets (including, but not
limited to, the Receivables) or property of any kind whatsoever, whether real,
personal or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, except the sale, in the ordinary course of business, for
Cash of Charge-Off Receivables to a Person that is not an Affiliate of the
Borrower, or (iii) acquire by purchase or otherwise the business, property or
fixed assets of, or stock or other evidence of beneficial ownership of, any
Person or any division or line of business or other business unit of any Person,
except Investments made in accordance with Section 6.4.  CPS shall not enter
into any transaction of merger or consolidation in which CPS is not the
surviving
 
 
57

--------------------------------------------------------------------------------

 
entity, liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution) without the prior written consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed).
 
6.6. Material Contracts and Organizational Documents.  The Borrower shall not
(a) enter into any Material Contract with any Person; (b) agree to any material
amendment, restatement, supplement or other modification to, or waiver of, any
of its material rights under any Related Agreement after the Closing Date or (c)
amend or permit any amendments to its Organizational Documents (other than as
permitted by Section 5.8(d)), without in each case obtaining the prior written
consent of the Administrative Agent to such amendment, restatement, supplement,
modification or waiver, as the case may be.
 
6.7. Sales and Lease-Backs.  The Borrower shall not directly or indirectly
become or remain liable as lessee or as a guarantor or other surety with respect
to any lease of any property (whether real, personal or mixed), whether now
owned or hereafter acquired, which the Borrower (a) has sold or transferred or
is to sell or to transfer to any other Person, or (b) intends to use for
substantially the same purpose as any other property which has been or is to be
sold or transferred by the Borrower to any Person in connection with such lease.
 
6.8. Transactions with Shareholders and Affiliates.  The Borrower shall not
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with CPS, any holder of 5% or more of any class of Capital Stock of CPS
or any of its Subsidiaries or with any Affiliate of CPS or of any such holder
other than the transactions contemplated by the Credit Documents and the Related
Agreements.
 
6.9. Conduct of Business.  From and after the Closing Date, the Borrower shall
not engage in any business other than the businesses engaged in by the Borrower
on the Closing Date.
 
6.10. Fiscal Year.  The Borrower shall not change its Fiscal Year-end.
 
6.11. Accounts.  The Borrower shall not establish or maintain a deposit account
or a securities account that is not the Lockbox Account or a Controlled Account
and the Borrower shall not, nor direct any Person to, deposit Collections in a
deposit account or a securities account that is not the Lockbox Account or a
Controlled Account.
 
6.12. Underwriting Policies.  CPS shall not change or modify the Underwriting
Policies in any material respect without the prior written consent of the
Administrative Agent (such consent to not be unreasonably withheld or
delayed).  CPS shall provide written notice to the Administrative Agent of any
other change or modification to the Underwriting Policies within ten (10)
Business Days of the implementation of any such change or modification.
 
6.13. Prepayments of Certain Indebtedness.  The Borrower shall not, directly or
indirectly, voluntarily purchase, redeem, defease or prepay any principal of,
premium, if any, interest or other amount payable in respect of any Indebtedness
prior to its scheduled maturity, other than the Obligations.
 
 
58

--------------------------------------------------------------------------------

 
6.14. Servicing Agreement and Backup Servicing Agreement.  The Borrower shall
not (a) terminate the Servicing Agreement or Backup Servicing Agreement or (b)
select a replacement servicer, in each case without the consent of the
Administrative Agent.
 
6.15. Independent Manager.  The Borrower shall not fail at any time to have at
least one (1) Independent Manager that is not and has not been for at least five
(5) years, either (i) a shareholder (or other equity owner) of, or an officer,
director, partner, manager, member (other than as a special member in the case
of single member Delaware limited liability companies), employee, attorney or
counsel of, the Borrower or any of its Affiliates; (ii) a customer or creditor
of, or supplier to, the Borrower or any of its Affiliates who derives any of its
purchases or revenue from its activities with the Borrower or any Affiliate
thereof (other than a de minimis amount); (iii) a person who controls or is
under common control with any such officer, director, partner, manager, member,
employee, supplier, creditor or customer; or (iv) a member of the immediate
family of any such officer, director, partner, manager, member, employee,
supplier, creditor or customer; provided that the foregoing subclause (i) shall
not apply to any Person who serves as an independent director or an independent
manager for any Affiliate of the Borrower; provided, further, that upon the
death or incapacity of such Independent Manager, the Borrower will have a period
of ten (10) Business Days following such event to appoint a replacement
Independent Manager; provided, further, that the Borrower shall cause the
Independent Manager not to resign until a replacement independent manager has
been appointed.
 
6.16. Asset Sales.  The Borrower shall not sell Receivables to any third party
without the prior written consent of the Administrative Agent, subject to
Section 9.22.
 
SECTION 7.  
EVENTS OF DEFAULT

 
7.1. Events of Default.  If any one or more of the following conditions or
events shall occur:
 
(a) Failure to Make Payments When Due.  Other than with respect to a Borrowing
Base Deficiency the failure by the Borrower or the Servicer to make any payment
or deposit required under any Credit Document within two (2) Business Days of
the date such payment or deposit is due; or
 
(b) Cross Defaults.  (i) Failure of a Credit Party to pay when due any principal
of or interest on or any other amount payable in respect of one or more items of
Indebtedness in excess of $250,000 (other than Indebtedness in respect of the
Obligations) beyond the grace period, if any, provided therefor; or (ii) breach
or default by a Credit Party with respect to any other material term of (1) one
or more items of the Indebtedness referred to in clause (i) above, or (2) any
loan agreement, mortgage, indenture or other agreement relating to such item(s)
of Indebtedness, in each case beyond the grace period, if any, provided
therefor, if the effect of such breach or default is to cause that Indebtedness
to be declared (in writing, to the extent required by the related loan
agreement, mortgage, indenture or other agreement) due and payable (or subject
to a compulsory repurchase or redeemable) prior to its stated maturity or the
stated maturity of any underlying obligation, as the case may be; or
 
 
59

--------------------------------------------------------------------------------

 
(c) Breach of Certain Covenants.  Failure of a Credit Party to perform or comply
with any term or condition contained in Section 5.2, Section 5.6, Section 5.8,
Section 5.9, Section 5.10, Section 5.15, Section 6 or Section 9.22(e); or
 
(d) Breach of Representations, etc.  Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made and which adversely affects the Lender's or any
Agent's interests and shall not have been remedied or waived within ten (10)
Business Days after the earlier of (i) an Authorized Officer of the applicable
Credit Party becoming aware of such breach, or (ii) receipt by the Borrower of
written notice from the Administrative Agent or the Lender of such breach.
 
(e) Other Defaults Under Credit Documents.  Any Credit Party shall default in
the performance of or compliance with any covenant or other term contained
herein or any of the other Credit Documents, other than any such term referred
to in any other provision of this Section 7.1, and such default adversely
affects the Lender's or any Agent's interests and shall not have been remedied
or waived within ten (10) Business Days after the earlier of (i) an Authorized
Officer of such Credit Party becoming aware of such default, or (ii) receipt by
the Borrower of written notice from the Administrative Agent or the Lender of
such default; or
 
(f) Involuntary Bankruptcy; Appointment of Receiver, etc.  (i) A court of
competent jurisdiction shall enter a decree or order for relief (other than a
decree or order described in clause (ii)) in respect of any Credit Party in an
involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) an involuntary case shall be commenced
against any Credit Party under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect; or a decree or
order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over such Credit Party, or over all or a substantial part of its
property, shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee or other custodian of such Credit
Party for all or a substantial part of its property, and any such event
described in this clause (ii) shall continue for sixty (60) days without having
been dismissed, bonded or discharged; or
 
(g) Voluntary Bankruptcy; Appointment of Receiver, etc.  (i) Any Credit Party
shall commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or the
Borrower shall make any assignment for the benefit of creditors; or (ii) any
Credit Party shall be unable, or shall fail generally, or shall admit in writing
its inability, to pay its debts as such debts become due; or the board of
directors (or similar governing body) of such Credit Party (or any
 
 
60

--------------------------------------------------------------------------------

 
committee thereof) shall adopt any resolution or otherwise authorize any action
to approve any of the actions referred to herein or in Section 7.1(f); or
 
(h) Judgments and Attachments.  Any money judgment, writ or warrant of
attachment or similar process involving (i) in any individual case an amount in
excess of $150,000 or (ii) in the aggregate at any time an amount in excess of
$500,000 (in either case to the extent not adequately covered by insurance as to
which a solvent and unaffiliated insurance company has not denied coverage)
shall be entered or filed against a Credit Party or any of its assets and shall
remain undischarged, unvacated, unbonded or unstayed for a period of sixty
(60)  days (or in any event later than five (5) days prior to the date of any
proposed sale thereunder in connection with any enforcement proceedings
commenced by a creditor upon such judgment, writ, warrant of attachment or
similar process); or
 
(i) Dissolution.  Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of the Borrower and such
order shall remain undischarged or unstayed for a period in excess of sixty (60)
days; or
 
(j) [Reserved]
 
(k) Change of Control.  A Change of Control shall occur with respect to any
Credit Party, without the prior written consent of the Administrative Agent; or
 
(l) Collateral Documents and other Credit Documents.  At any time after the
execution and delivery thereof, (i) this Agreement or any Collateral Document
ceases to be in full force and effect (other than by reason of a release of
Collateral in accordance with the terms hereof or thereof or the satisfaction in
full of the Obligations in accordance with the terms hereof) or shall be
declared null and void, or the Collateral Agent shall not have or shall cease to
have a valid and perfected Lien in any Collateral purported to be covered by the
Collateral Documents with the priority required by the relevant Collateral
Document, in each case for any reason other than the failure of the Collateral
Agent or any Secured Party to take any action within its control; or (ii) any of
the Credit Documents identified in clause (a) of the definition thereof for any
reason, other than the satisfaction in full of all Obligations (other than
contingent indemnification obligations), shall cease to be in full force and
effect (other than in accordance with its terms) or shall be declared to be null
and void or a party thereto, as the case may be, shall repudiate its obligations
thereunder or shall contest the validity or enforceability of any Credit
Document or Related Agreement in writing; or
 
(m) Servicing Agreement.  A Servicer Default shall have occurred and be
continuing; or
 
(n) Defaults Under Guaranties.  A default in CPS' obligations under the Limited
Guaranty or the Borrowing Base Guaranty shall have occurred; or
 
(o) Borrowing Base Deficiency.  Failure by the Borrower to pay any Borrowing
Base Deficiency within two (2) Business Days after the due date thereof; or
 
 
61

--------------------------------------------------------------------------------

 
(p) Maturity Date.  Failure of the Borrower to pay the unpaid principal amount
of and accrued interest on the Revolving Loans and all other Obligations on the
Maturity Date; or
 
(q) Financial Statements.  The auditor's opinion accompanying the audited annual
financial statements of any Credit Party delivered hereunder is qualified in any
manner other than a qualification that relates solely to the internal controls
or accounting processes and which is, in any event, not classified as a material
weakness; or
 
(r) Performance Triggers.  The breach of a Tier 2 Performance Trigger; or
 
(s) Material Adverse Change.  A material adverse change in the financial
condition of the Borrower (provided, that for the avoidance of doubt, any change
to the market value of the Receivables or other Collateral shall not be deemed a
material adverse change in the financial condition of the Borrower).
 
THEN, (A) upon the occurrence of any Event of Default described in Section
7.1(f), 7.1(g) or 7.1(i), automatically, and (B) upon the occurrence of any
other Event of Default, at the request of (or with the consent of) the
Administrative Agent and the Lender, upon written notice to the Borrower and the
Backup Servicer by the Administrative Agent, (w) the Revolving Commitments, if
any, shall immediately terminate; (x) each of the following shall immediately
become due and payable, in each case without presentment, demand, protest or
other requirements of any kind, all of which are hereby expressly waived by the
Borrower: (1) the unpaid principal amount of and accrued interest on the
Revolving Loans and (2) all other Obligations; (y) all amounts on deposit in the
Spread Account, if any, shall be distributed pursuant to Section 2.10 and (z)
the Administrative Agent shall cause the Collateral Agent to enforce any and all
Liens and security interests created pursuant to the Collateral Documents.
 
SECTION 8.  
AGENTS

 
8.1. Appointment of Agents.  Fortress is hereby appointed Administrative Agent
and Collateral Agent hereunder and under the other Credit Documents and the
Lender hereby authorizes Fortress, in such capacity, to act as its agent in
accordance with the terms hereof and the other Credit Documents.  Each Agent
hereby agrees to act upon the express conditions contained herein and the other
Credit Documents, as applicable.  The provisions of this Section 8 are solely
for the benefit of Agents and the Lender and the Borrower shall not have any
rights as a beneficiary of any of the provisions thereof.  In performing its
functions and duties hereunder, each Agent shall act solely as an agent of the
Lender and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for the Borrower.
 
8.2. Powers and Duties.  The Lender irrevocably authorizes each Agent to take
such action on the Lender's behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental
thereto.  Each Agent shall have only those duties and responsibilities that are
expressly specified herein and the other Credit Documents.  Each Agent may
exercise such powers, rights
 
 
62

--------------------------------------------------------------------------------

 
and remedies and perform such duties by or through its agents or employees.  No
Agent shall have, by reason hereof or any of the other Credit Documents, a
fiduciary relationship in respect of the Lender; and nothing herein or any of
the other Credit Documents, expressed or implied, is intended to or shall be so
construed as to impose upon any Agent any obligations in respect hereof or any
of the other Credit Documents except as expressly set forth herein or therein.
 
8.3. Collateral Documents and Guaranties.  The Lender hereby further authorizes
the Administrative Agent or the Collateral Agent, as applicable, on behalf of
and for the benefit the Lender, to be the agent for and representative of the
Lender with respect to the Limited Guaranty, the Borrowing Base Guaranty, the
Collateral and the Collateral Documents.  Subject to Section 9.5, without
further written consent or authorization from the Lender, the Administrative
Agent or the Collateral Agent, as applicable may execute any documents or
instruments necessary to release any Lien encumbering any item of Collateral
that is the subject of a sale or other disposition of assets permitted hereby or
to which the Lender has otherwise consented, or with respect to which the Lender
has otherwise consented.
 
SECTION 9.  
MISCELLANEOUS

 
9.1. Notices.  Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given to CPS, the
Borrower, any other Credit Party, the Collateral Agent or the Administrative
Agent shall be sent to such Person's address as set forth on Appendix A or in
the other relevant Credit Document, and in the case of the Lender, the address
as indicated on Appendix A or otherwise indicated to the Administrative Agent in
writing.  Each notice hereunder shall be in writing and may be personally
served, sent by telefacsimile (with telephonic confirmation of receipt) or
courier service and shall be deemed to have been given when delivered in person
or by courier service and signed for against receipt thereof, upon receipt of
telefacsimile; provided, no notice to any Agent shall be effective until
received by such Agent.
 
9.2. Expenses.  Whether or not the transactions contemplated hereby shall be
consummated, the Borrower agrees to pay promptly (a) all the Agents' actual and
reasonable, documented, out-of-pocket costs and expenses of preparation of the
Credit Documents and any consents, amendments, waivers or other modifications
thereto; (b) all the reasonable, documented fees, expenses and disbursements of
counsel to the Agents in connection with the negotiation, preparation, execution
and administration of the Credit Documents and any consents, amendments, waivers
or other modifications thereto and any other documents or matters requested by
the Borrower; (c) all the actual costs and reasonable, documented, out-of-pocket
expenses of creating and perfecting Liens in favor of the Collateral Agent, for
the benefit of the Secured Parties, including filing and recording fees,
expenses and taxes, stamp or documentary taxes, search fees, title insurance
premiums and reasonable fees, expenses and disbursements of counsel to each
Agent; (d) each Agent's actual costs and reasonable documented, out-of-pocket
fees, expenses for, and disbursements of any of such Agent's, auditors,
accountants, consultants or appraisers whether internal or external, and all
reasonable, documented attorneys' fees (including expenses and disbursements of
outside counsel) incurred by such Agent; (e) all the actual costs and
reasonable, documented, out-of-pocket expenses (including the reasonable fees,
expenses and disbursements of any appraisers, consultants, advisors and agents
employed or retained by the Collateral Agent and its counsel) in connection
 
 
63

--------------------------------------------------------------------------------

 
with the custody or preservation of any of the Collateral; (f) all other actual
and reasonable, documented out-of-pocket costs and expenses incurred by each
Agent in connection with the syndication of the Revolving Loans and Commitments
and the negotiation, preparation and execution of the Credit Documents and any
consents, amendments, waivers or other modifications thereto and the
transactions contemplated thereby; provided, that such costs and expenses shall
not exceed $10,000 unless such syndication is in connection with an increase in
the Revolving Commitment; and (g) after the occurrence of a Default or an Event
of Default, all documented costs and expenses, including reasonable attorneys'
fees and costs of settlement, incurred by any Agent and the Lender in enforcing
any Obligations of or in collecting any payments due from any Credit Party
hereunder or under the other Credit Documents by reason of such Default or Event
of Default (including in connection with the sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Limited
Guaranty or the Borrowing Base Guaranty) or in connection with any refinancing
or restructuring of the credit arrangements provided hereunder in the nature of
a "work-out" or pursuant to any insolvency or bankruptcy cases or proceedings.
 
9.3. Indemnity.
 
(a) IN ADDITION TO THE PAYMENT OF EXPENSES PURSUANT TO SECTION 9.2, WHETHER OR
NOT THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE CONSUMMATED, EACH OF CPS AND
THE BORROWER AGREES, SEVERALLY BUT NOT JOINTLY, TO DEFEND (SUBJECT TO
INDEMNITEES' SELECTION OF COUNSEL), INDEMNIFY, PAY AND HOLD HARMLESS, EACH AGENT
AND THE LENDER, THEIR AFFILIATES AND THEIR RESPECTIVE OFFICERS, PARTNERS,
DIRECTORS, TRUSTEES, EMPLOYEES AND AGENTS OF EACH AGENT AND THE LENDER (EACH, AN
"INDEMNITEE"), FROM AND AGAINST ANY AND ALL INDEMNIFIED LIABILITIES, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE; PROVIDED,
NEITHER CPS NOR THE BORROWER SHALL HAVE ANY OBLIGATION TO ANY INDEMNITEE
HEREUNDER WITH RESPECT TO ANY INDEMNIFIED LIABILITIES TO THE EXTENT SUCH
INDEMNIFIED LIABILITIES ARISE FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE, AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL
NON-APPEALABLE ORDER OR JUDGMENT.  TO THE EXTENT THAT THE UNDERTAKINGS TO
DEFEND, INDEMNIFY, PAY AND HOLD HARMLESS SET FORTH IN THIS SECTION 9.3 MAY BE
UNENFORCEABLE IN WHOLE OR IN PART BECAUSE THEY ARE VIOLATIVE OF ANY LAW OR
PUBLIC POLICY, CPS OR THE BORROWER, AS APPLICABLE, SHALL CONTRIBUTE THE MAXIMUM
PORTION THAT IT IS PERMITTED TO PAY AND SATISFY UNDER APPLICABLE LAW TO THE
PAYMENT AND SATISFACTION OF ALL INDEMNIFIED LIABILITIES INCURRED BY INDEMNITEES
OR ANY OF THEM.
 
(b) To the extent permitted by applicable law, neither CPS nor the Borrower
shall assert, and each of CPS and the Borrower hereby waives, any claim against
the Lender, the Agents and their respective Affiliates, directors, employees,
attorneys or agents, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any
 
 
64

--------------------------------------------------------------------------------

 
applicable legal requirement) arising out of, in connection with, as a result
of, or in any way related to, this Agreement or any Credit Document or any
agreement or instrument contemplated hereby or thereby or referred to herein or
therein, the transactions contemplated hereby or thereby, any Revolving Loan or
the use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and each of CPS and the Borrower hereby waives, releases
and agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.
 
9.4. Set-Off.  In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default the Lender and its Affiliates each is hereby
authorized by the Borrower at any time or from time to time subject to the
consent of the Administrative Agent, without notice to the Borrower or to any
other Person (other than the Administrative Agent) except to the extent required
by applicable law, any such notice being hereby expressly waived to the maximum
extent under applicable law, and subject to any requirements or limitations
imposed by applicable law, to set off and to appropriate and to apply any and
all deposits (general or special, including Indebtedness evidenced by
certificates of deposit, whether matured or unmatured, but not including trust
accounts (in whatever currency)) and any other Indebtedness at any time held or
owing by the Lender to or for the credit or the account of the Borrower (in
whatever currency) against and on account of the obligations and liabilities of
the Borrower to the Lender arising hereunder or under the other Credit
Documents, including all claims of any nature or description arising out of or
connected hereto or with any other Credit Document, irrespective of whether or
not (a) the Lender shall have made any demand hereunder, (b) the principal of or
the interest on the Revolving Loans or any other amounts due hereunder shall
have become due and payable pursuant to Section 2 and although such obligations
and liabilities, or any of them, may be contingent or unmatured or (c) such
obligation or liability is owed to a branch or office of the Lender different
from the branch or office holding such deposit or obligation or such
Indebtedness.
 
9.5. Amendments and Waivers.
 
(a) Agent Consent.  No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall in any event be effective without the written concurrence
of each Credit Party that is party thereto and the Administrative Agent.
 
(b) Lender Consent.  Without the written consent of the Lender, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:
 
(i) extend the scheduled final maturity of any Revolving Loan or Revolving Loan
Note;
 
(ii) waive, reduce or postpone any scheduled repayment;
 
(iii) reduce the rate of interest on any Revolving Loan (other than any waiver
of any increase in the interest rate applicable to any Revolving Loan pursuant
to Section 2.6) or any fee payable hereunder;
 
 
65

--------------------------------------------------------------------------------

 
(iv) extend the time for payment of any such interest or fees;
 
(v) reduce the principal amount of any Revolving Loan;
 
(vi) (A) amend the definition of "Borrowing Base" in a manner that increases the
Revolving Availability to the Borrower or (B) amend, modify, terminate or waive
any provision of this Section 9.5(b) or Section 9.5(c);
 
(vii) release all or substantially all of the Collateral, the Guarantor from the
Borrowing Base Guaranty or the Limited Guaranty, except as expressly provided in
the Credit Documents; or
 
(viii) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document.
 
(c) Other Consents.  No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:
 
(i) increase the Revolving Commitment without the consent of the Lender;
 
(ii) amend, modify, terminate or waive any provision of Section 3.2(a) with
regard to any Credit Extension without the consent of the Lender;
 
(iii) amend, modify, terminate or waive any provision of Section 8 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent; or
 
(iv) adversely affect the Controlled Account Bank, the Lockbox Account Bank, the
Backup Servicer or the Custodian without the consent of such affected party.
 
(d) Execution of Amendments, etc.  The Administrative Agent may, but shall have
no obligation to, with the concurrence of the Lender, execute amendments,
modifications, waivers or consents on behalf of the Lender.  Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.  No notice to or demand on a Credit Party in any
case shall entitle such Credit Party to any other or further notice or demand in
similar or other circumstances.  Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 9.5 shall be binding
upon the Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, upon such Credit Party.  Notwithstanding anything to the contrary
contained in this Section 9.5, if the Administrative Agent and the Credit
Parties shall have jointly identified an obvious error or any error or omission
of a technical nature, in each case that is immaterial (as determined by the
Administrative Agent in its sole discretion), in any provision of the Credit
Documents, then the Administrative Agent (in their respective applicable
capacities as the Administrative Agent or Collateral Agent) and the Credit
Parties shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent by the Lender if the
 
 
66

--------------------------------------------------------------------------------

 
same is not objected to in writing by the Lender within five (5) Business Days
following receipt of notice thereof.
 
9.6. Successors and Assigns; Participations.
 
(a) Generally.  This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of the Lender.  None of CPS' nor
the Borrower's rights or obligations hereunder nor any interest herein may be
assigned or delegated without the prior written consent of the Lender.  Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, Indemnitees under Section 9.3, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents and the Lender) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
 
(b) Register.  The Borrower, CPS, the Administrative Agent and the Lender shall
deem and treat the Persons listed as "Lenders" in the Register as the holders
and owners of the corresponding Revolving Commitments and Revolving Loans listed
therein for all purposes hereof, and no assignment or transfer of any such
Revolving Commitment or Revolving Loan shall be effective, in each case, unless
and until an Assignment Agreement effecting the assignment or transfer thereof
shall have been delivered to and accepted by the Administrative Agent and
recorded in the Register as provided in Section 9.6(e).  Prior to such
recordation, all amounts owed with respect to the applicable Revolving
Commitment or Revolving Loan shall be owed to the Lender listed in the Register
as the owner thereof, and any request, authority or consent of any Person who,
at the time of making such request or giving such authority or consent, is
listed in the Register as a Lender shall be conclusive and binding on any
subsequent holder, assignee or transferee of the corresponding Revolving
Commitments or Revolving Loans.
 
(c) Right to Assign.  Each Agent and the Lender shall have the right at any time
to sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including, without limitation, all or a portion of its Revolving
Commitment or Revolving Loans owing to it or other Obligations to any Person
that, at the time of such assignment, is able to perform the obligations of the
Lender hereunder, or to any Fortress Affiliate Lender without the consent of the
Borrower or CPS.
 
(d) Rating Agencies.  Each of the Borrower and CPS agrees that the Lender and
the Administrative Agent shall have the right to disclose the terms of this
Agreement and the transactions contemplated hereby to any Rating Agency.  In
addition, each of the Borrower and CPS agrees to provide, or cause to be
provided, to the Rating Agencies any information, books, records, financial
statements or other documents as reasonably requested by the Rating Agencies.
 
(e) Notice of Assignment.  Upon its receipt and acceptance of a duly executed
and completed Assignment Agreement, any forms, certificates or other evidence
required by this Agreement in connection therewith, the Administrative Agent
shall record the information contained in such Assignment Agreement in the
Register, shall give prompt notice thereof to CPS and the Borrower and shall
maintain a copy of such Assignment Agreement.
 
 
67

--------------------------------------------------------------------------------

 
(f) Representations and Warranties of Assignee.  Each assignee of the Lender,
upon executing and delivering an Assignment Agreement, represents and warrants
as of the applicable Effective Date (as defined in the applicable Assignment
Agreement) that (i) it has experience and expertise in the making of or
investing in commitments or loans such as the applicable Revolving Commitments
or Revolving Loans, as the case may be; (ii) it will make or invest in, as the
case may be, its Revolving Commitments or Revolving Loans for its own account in
the ordinary course of its business and without a view to distribution of such
Revolving Commitments or Revolving Loans within the meaning of the Securities
Act or the Exchange Act or other federal securities laws (it being understood
that, subject to the provisions of this Section 9.6, the disposition of such
Revolving Commitments or Revolving Loans or any interests therein shall at all
times remain within its exclusive control); and (iii) such assignee does not own
or control, or own or control any Person owning or controlling, any trade debt
or Indebtedness of CPS or the Borrower other than the Obligations or any Capital
Stock of CPS or the Borrower.
 
(g) Effect of Assignment.  Subject to the terms and conditions of this Section
9.6, as of the "Effective Date" specified in the applicable Assignment
Agreement: (i) the assignee thereunder shall have the rights and obligations of
a "Lender" hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a "Lender" for all purposes hereof; (ii) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination hereof under Section
9.8) and be released from its obligations hereunder (and, in the case of an
Assignment Agreement covering all or the remaining portion of an assigning
Lender's rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, anything contained in any of the Credit Documents to the
contrary notwithstanding, such assigning Lender shall continue to be entitled to
the benefit of all indemnities hereunder as specified herein with respect to
matters arising out of the prior involvement of such assigning Lender as a
Lender hereunder); (iii) the Revolving Commitments shall be modified to reflect
the Revolving Commitment of such assignee and any Revolving Commitment of such
assigning Lender, if any; and (iv) if any such assignment occurs after the
issuance of any Revolving Loan Note hereunder, the assigning Lender shall, upon
the effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Revolving Loan Notes to the Administrative Agent for
cancellation, and thereupon the Borrower shall issue and deliver new Revolving
Loan Notes, if so requested by the assignee and/or assigning Lender, to such
assignee and/or to such assigning Lender, with appropriate insertions, to
reflect the new Revolving Commitments and/or outstanding Revolving Loans of the
assignee and/or the assigning Lender.
 
(h) Participations.  The Lender shall have the right at any time to sell one or
more participations to any Person (other than CPS, any of its Subsidiaries or
any of its Affiliates) in all or any part of its Revolving Commitments,
Revolving Loans or in any other Obligation; provided, however, that
notwithstanding the foregoing, no participations may be sold to any Person
acquiring such participation with the assets of, or for the benefit of, any
employee benefit plan subject to Title I of ERISA, any "plan" subject to Section
4975 of the Internal Revenue Code, or any entity whose underlying assets include
plan assets by reason of a plan's investment in such entity.  The holder of any
such participation, other than an Affiliate of the Lender
 
 
68

--------------------------------------------------------------------------------

 
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder except with respect to any amendment,
modification or waiver that would (i) extend the final scheduled maturity of any
Revolving Loan or Revolving Loan Note in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof,
or increase the amount of the participant's participation over the amount
thereof then in effect (it being understood that a waiver of any Default or
Event of Default or of a mandatory reduction in the Revolving Commitment shall
not constitute a change in the terms of such participation, and that an increase
in any Revolving Commitment or Revolving Loan shall be permitted without the
consent of any participant if the participant's participation is not increased
as a result thereof), (ii) consent to the assignment or transfer by CPS or the
Borrower of any of its rights and obligations under this Agreement, or (iii)
release all or substantially all of the Collateral under the Collateral
Documents, the Guarantor from the Borrowing Base Guaranty or the Limited
Guaranty (in each case, except as expressly provided in the Credit Documents)
supporting the Revolving Loans hereunder in which such participant is
participating.  Each of CPS and the Borrower agrees that each participant shall
be entitled to the benefits of Sections 2.15 and 2.16 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to clause
(c) of this Section 9.6; provided, (i) a participant shall not be entitled to
receive any greater payment under Section 2.15 and 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such participant, unless the sale of the participation to such
participant is made with the Borrower's prior written consent, (ii) a
participant that would be a Non-US Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the Borrower is notified of the
participation sold to such participant and such participant complies with
Section 2.16 as though it were a Lender and (iii) such participant complies with
the written statement and notice requirements therein.  To the extent permitted
by law, each participant also shall be entitled to the benefits of Section 9.4
as though it were a Lender.  Notwithstanding any participation made hereunder
(i) such selling Lender's obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the Borrower for
the performance of its obligations hereunder, and (iii) except as set forth
above, the Credit Parties, the Agents and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement, and such Lender shall retain the
sole right to enforce the obligations of the Credit Parties relating to the
Obligations and to approve, without the consent of or consultation with any
participant, any amendment, modification or waiver of any provision of this
Agreement.  Each Lender that sells a participation shall maintain a register on
which it enters the name and address of each participant and the amounts of each
participant's participation (the "Participant Register").  The entries in the
Participant Register shall be conclusive, absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
 
(i) Certain Other Assignments.  In addition to any other assignment permitted
pursuant to this Section 9.6, the Lender may assign, pledge and/or grant a
security interest in, all or any portion of its Revolving Loans, the other
Obligations owed by or to the Lender, and its Revolving Loan Notes, if any, to
secure obligations of the Lender including, without limitation, any Federal
Reserve Bank as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any operating circular issued by
such Federal
 
 
69

--------------------------------------------------------------------------------

 
Reserve Bank; provided, the Lender, as between the Borrower and the Lender,
shall not be relieved of any of its obligations hereunder as a result of any
such assignment and pledge, and provided further, in no event shall the
applicable Federal Reserve Bank, pledgee or trustee be considered to be a
"Lender" or be entitled to require the assigning Lender to take or omit to take
any action hereunder.
 
(j) Fortress Affiliate Lenders. Notwithstanding anything to the contrary set
forth in this Section 9.6, each party hereto acknowledges and agrees that (a)
Fortress and/or its Affiliates may, in its sole discretion, at any time, and
from time to time, in connection with any assignment made in accordance with
this Section 9.6 to any Affiliates of Fortress (each such Affiliate, a "Fortress
Affiliate Lender"), (i) assign to any Fortress Affiliate Lender all or any
portion of Fortress’ or any Fortress Affiliate Lender’s Revolving Loans then
existing and/or Fortress’ or any such Fortress Affiliate Lender’s Revolving
Commitments then outstanding in such percentages or fixed dollar amounts as
Fortress or any such Fortress Affiliate Lender shall determine in their
respective sole discretion, and (ii) in furtherance of the foregoing, request
the Borrower to, and the Borrower shall, execute and deliver to Fortress or such
Fortress Affiliate Lender, as the case may be, any Revolving Loan Note (or
replacement therefor) requested pursuant to Section 2.3(b) to reflect such
assignment and (b) Fortress and one or more Fortress Affiliate Lenders may enter
into agreements by and among Fortress and such Fortress Affiliate Lenders and
(if applicable) the Administrative Agent with respect to such assignments,
including, without limitation, the ability to create a sequential pay feature
amongst Fortress and such Fortress Affiliate Lenders; provided that the terms of
any such agreements do not affect the terms of the Credit Documents (other than
the Assignment Agreement to the extent required to reflect such agreements) or
the Borrower’s rights or obligations under any Credit Document; provided,
further, that (1) the percentage or fixed dollar amount of such assignment is
set forth in the related Assignment Agreement, (2) the aggregate Revolving
Commitment amongst Fortress and such Fortress Affiliate Lenders immediately
following any such assignment remains unchanged from the aggregate Revolving
Commitments of Fortress and the Fortress Affiliate Lenders immediately prior to
such assignment and (3) no such assignment shall increase any of the Borrower’s
Obligations hereunder; and provided, further, any such Fortress Affiliate Lender
subject to any such assignment for any such percentage or fixed dollar amount
(whether such assignment is solely of the existing Revolving Loans or the
outstanding Revolving Commitments, or both) shall be a "Lender" for all purposes
hereunder, under the other Credit Documents and under the Related Agreements
subject, solely as among Fortress and the Fortress Affiliate Lenders, to such
restrictions set forth amongst Fortress and any such Fortress Affiliate Lenders
set forth in the related Assignment Agreement (including the ability for any
such assignee to not be assigned any future funding obligations in respect of
Revolving Commitments other than to the extent of any repayments received by
such assignee on the principal balance of the assigned Revolving Loan (provided
that such Assignment Agreement shall also provide that the relevant assignor
expressly retains any such future funding obligations beyond principal
repayments to such assignee on the principal balance of such assigned Revolving
Loan)).
 
9.7. Independence of Covenants.  All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
 
 
70

--------------------------------------------------------------------------------

 
9.8. Survival of Representations, Warranties and Agreements.  All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit
Extension.  Notwithstanding anything herein or implied by law to the contrary,
the agreements of the Borrower set forth in Sections 2.15, 2.16, 9.2, 9.3, 9.4
and 9.10 shall survive the payment of the Revolving Loans and the termination
hereof.
 
9.9. No Waiver; Remedies Cumulative.  No failure or delay on the part of any
Agent or the Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or
privilege.  The rights, powers and remedies given to each Agent and the Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents or any of the Interest Rate Agreements.  Any
forbearance or failure to exercise, and any delay in exercising, any right,
power or remedy hereunder shall not impair any such right, power or remedy or be
construed to be a waiver thereof, nor shall it preclude the further exercise of
any such right, power or remedy.
 
9.10. Marshalling; Payments Set Aside.  Neither any Agent nor the Lender shall
be under any obligation to marshal any assets in favor of the Borrower or any
other Person or against or in payment of any or all of the Obligations.  To the
extent that any Credit Party makes a payment or payments to the Administrative
Agent or the Lender (or to the Administrative Agent, on behalf of the Lender),
or the Administrative Agent, the Collateral Agent or the Lender enforce any
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.
 
9.11. Severability.  In case any provision or obligation hereunder or any
Revolving Loan Note or other Credit Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
 
9.12. Headings.  Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
 
9.13. APPLICABLE LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS
 
 
71

--------------------------------------------------------------------------------

 
PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) THEREOF.
 
9.14. CONSENT TO JURISDICTION.
 
(a) ALL JUDICIAL PROCEEDINGS BROUGHT
AGAINST                                                                                                CPS
OR THE BORROWER ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT,
OR ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH OF CPS AND THE BORROWER, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (i) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (ii)
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (iii) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9.1 AND TO ANY PROCESS AGENT
SELECTED IN ACCORDANCE WITH SECTION 3.1(q) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER CPS OR THE BORROWER, AS APPLICABLE, IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; AND (iv) AGREES THAT AGENTS AND THE LENDER RETAIN THE
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST CPS OR THE BORROWER, AS APPLICABLE, IN THE COURTS OF ANY
OTHER JURISDICTION.
 
(b) EACH OF CPS AND THE BORROWER HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT
BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT
AS SPECIFIED IN SECTION 9.1, AND HEREBY APPOINTS CT CORPORATION SYSTEM, 111 8TH
AVENUE, NEW YORK, NEW YORK 10011, AS ITS AGENT TO RECEIVE SUCH SERVICE OF
PROCESS.  ANY AND ALL SERVICE OF PROCESS AND ANY OTHER NOTICE IN ANY SUCH
ACTION, SUIT OR PROCEEDING SHALL BE EFFECTIVE AGAINST CPS OR THE BORROWER, AS
APPLICABLE, IF GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
OR BY ANY OTHER MEANS OR MAIL WHICH REQUIRES A SIGNED RECEIPT, POSTAGE PREPAID,
MAILED AS PROVIDED ABOVE.  IN THE EVENT CT CORPORATION SYSTEM. SHALL NOT BE ABLE
TO ACCEPT SERVICE OF PROCESS AS AFORESAID AND IF CPS OR THE BORROWER, AS
APPLICABLE, SHALL NOT MAINTAIN AN OFFICE IN NEW YORK CITY, SUCH CREDIT PARTY
SHALL PROMPTLY APPOINT AND MAINTAIN AN AGENT QUALIFIED TO ACT AS AN AGENT FOR
SERVICE OF PROCESS WITH RESPECT TO THE COURTS SPECIFIED IN THIS SECTION 9.14
ABOVE, AND ACCEPTABLE TO THE ADMINISTRATIVE AGENT, AS CPS' OR THE BORROWER'S, AS
APPLICABLE, AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON THE BORROWER'S BEHALF
SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION, SUIT OR
PROCEEDING.
 
 
72

--------------------------------------------------------------------------------

 
9.15. WAIVER OF JURY TRIAL.  EACH OF CPS AND THE BORROWER HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN IT RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS.  EACH OF CPS AND THE BORROWER ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
IT HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
IT WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH OF
CPS AND THE BORROWER FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
9.15 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY
OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING
TO THE REVOLVING LOANS MADE HEREUNDER.  IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
9.16. Usury Savings Clause.  Notwithstanding any other provision herein, the
aggregate interest rate charged or agreed to be paid with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate.  If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Revolving Loans made hereunder shall bear interest at
the Highest Lawful Rate until the total amount of interest due hereunder equals
the amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect.  In
addition, if when the Revolving Loans made hereunder are repaid in full the
total interest due hereunder (taking into account the increase provided for
above) is less than the total amount of interest which would have been due
hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect, then to the extent permitted by law, the Borrower shall
pay to the Administrative Agent an amount equal to the difference between the
amount of interest paid and the amount of interest which would have been paid if
the Highest Lawful Rate had at all times been in effect.  Notwithstanding the
foregoing, it is the intention of the Lender and the Borrower to conform
strictly to any applicable usury laws.  Accordingly, if the Lender contracts
for, charges, or receives any consideration which constitutes interest in excess
of the Highest Lawful Rate, then any such excess shall be cancelled
automatically and, if previously paid, shall at the Lender's
 
 
73

--------------------------------------------------------------------------------

 
option be applied to the outstanding amount of the Revolving Loans made
hereunder or be refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or the Lender
exceeds the Highest Lawful Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest, throughout the contemplated
term of the Obligations hereunder.
 
9.17. Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.  Delivery of an executed signature page to this Agreement by
facsimile transmission or other electronic image scan transmission (e.g., "PDF"
or "tif" via email) shall be as effective as delivery of a manually signed
counterpart of this Agreement.
 
9.18. Effectiveness.  This Agreement shall become effective upon the execution
of a counterpart hereof by each of the parties hereto and receipt by the
Borrower and the Administrative Agent of written or telephonic notification of
such execution and authorization of delivery thereof.
 
9.19. Money Control Act.  The Lender and the Administrative Agent (for itself
and not on behalf of the Lender) hereby notifies CPS and the Borrower that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies CPS and the Borrower, which information
includes the name and address of each of CPS and the Borrower and other
information that will allow the Lender or the Administrative Agent, as
applicable, to identify CPS and the Borrower in accordance with the Act.
 
9.20. Prior Agreements.  This Agreement and the other Credit Documents contain
the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, are superseded by the terms of
this Agreement and the other Credit Documents and unless specifically set forth
in a writing contemporaneous herewith the terms, conditions and provisions of
any and all such prior agreements do not survive execution of this Agreement.
 
9.21. Third Party Beneficiaries.  The Backup Servicer, the Custodian, the
Controlled Account Bank and the Lockbox Account Bank shall be express third
party beneficiaries of the provisions of Section 2.10(i), Section 2.12(iii) and
Section 2.12(ix).
 
9.22. Exclusivity; Right of First Refusal.
 
(a) Each Credit Party agrees that, subject to the availability of Revolving
Commitments, no less than 50% of receivables (by principal balance) that qualify
as Eligible Receivables that the Originator or its Affiliates originates or
acquires during any Collection Period during the Revolving Commitment Period
shall be financed through the Facility (such agreement, the "Exclusivity
Covenant").
 
(b) CPS shall notify Fortress of its intention to enter into as a borrower,
either directly or indirectly (acting through a special purpose borrowing
entity, or otherwise indirectly)
 
 
74

--------------------------------------------------------------------------------

 
any financing facility other than the Facility contemplated by this Agreement
(any such facility, a "Proposed Facility").  Subject to clause (c) below, within
ten (10) days of receipt of such notice, Fortress shall have the right to
prevent CPS from entering into such Proposed Facility by providing financing on
all of the same material terms as the Proposed Facility (such right, the "Right
of First Refusal").  In no event shall the Borrower enter into any financing
facility other than the Facility contemplated by this Agreement.
 
(c) Notwithstanding the foregoing, Fortress shall not be entitled to exercise
the Right of First Refusal with respect to additional financing obtained by CPS
or its Affiliates after the Closing Date (the "Allowed Financing") so long as
CPS and its Affiliates remain in compliance with the Exclusivity Covenant.  At
any time as the amount financed hereunder reaches 85% of the maximum initial
Revolving Commitment, the Lender, at its sole discretion, may increase the
Revolving Commitment at such time by two (2) $25,000,000 increments (which
increments may be exercised together or separately in Lender's sole discretion),
provided, however, that advances pursuant to such increased Revolving
Commitment, but not advances pursuant to the initial Revolving Commitment, shall
be on substantially the same financial terms as are applicable to the Allowed
Financing at the time of the related increase in the Revolving Commitment.  In
compliance with the foregoing, CPS and its Affiliates shall remain obligated to
comply with the Exclusivity Covenant.
 
(d) In the event that the Administrative Agent chooses not to provide such
financing, the Credit Parties (other than the Borrower) may enter into the
Proposed Facility; provided, however, that prior to entering into the Proposed
Facility, the Credit Parties shall have taken measures reasonably acceptable to
the Administrative Agent to ensure that the selection procedures used to
allocate receivables among any Proposed Facility or Allowed Financing, on the
one hand, and the Facility contemplated hereby, on the other, will not (x)
result in the Receivables pledged hereunder and under the Security Agreement
being less desirable or valuable than other comparable Receivables originated or
acquired by a Credit Party or (y) materially and adversely affect the interests
of the Lender or the Agents.
 
(e) In addition, each of CPS and the Borrower agrees that, prior to selling any
Receivables to (x) any third party or (y) any Affiliate other than an Affiliate
that intends to hold such Receivables until the Revolving Commitment Termination
Date or to securitize such Receivables, the Borrower shall offer such Receivable
for sale to the Lender; provided, that in no event shall CPS or the Borrower
sell any Receivables in a transaction that results in a loss to any Agent or the
Lender.  The Lender shall have five (5) Business Days following the day on which
the Lender receives offering materials (the "Offering Materials") with respect
to such Receivables from CPS or the Borrower, as applicable, to provide an
indicative bid (the "Indicative Bid").  If CPS or the Borrower, as applicable,
accepts a Lender's Indicative Bid, the Lender shall have fifteen (15) Business
Days from the time of acceptance of such Indicative Bid to complete its due
diligence on the Receivables and either provide its final bid (the "Final Bid")
for such Receivables or provide a rejection thereof to CPS or the Borrower, as
applicable.  After providing a Final Bid, the Lender shall have an additional
fifteen (15) Business Days to close the purchase of such Receivables.  The
failure of the Lender to so respond or purchase within the applicable five (5)
or fifteen (15) Business Day periods, shall constitute a waiver of the Lender's
right to purchase such Receivables.
 
 
75

--------------------------------------------------------------------------------

 
(f) Each of CPS and the Borrower agrees that, subject to eligibility criteria
used by a Rating Agency in connection with rating a term securitization of
receivables, Receivables selected to be sold, or offered for sale, pursuant to
the preceding paragraph shall be selected in a manner designed not to (x) result
in the Receivables pledged hereunder and under the Security Agreement being less
desirable or valuable than other comparable receivables originated or acquired
by a Credit Party or (y) materially and adversely affect the interests of the
Lender or the Agents.
 
9.23. Confidentiality.  Each Credit Party agrees that the terms included in this
Agreement and disclosed in connection with the consummation of the transactions
contemplated hereby shall be kept strictly confidential, shall not be reproduced
or disclosed (except as required by law, including, without limitation, the
filing requirements of the Exchange Act), and shall not be used by either Credit
Party other than in connection with the transaction described herein except with
the prior written consent of Fortress; provided, however, that Fortress hereby
consents to each Credit Party's disclosure of (i) this Agreement to its
respective officers, directors, employees, attorneys, accountants, agents and
advisors who are directly involved in the implementation of the terms and
conditions of this Agreement to the extent such persons agree to hold the same
in confidence, (ii) this Agreement as required by applicable law or compulsory
legal process (in which case each Credit Party agrees to inform Fortress
promptly thereof) and (iii) the terms of this Agreement upon and after its
filing by CPS in accordance with the Exchange Act.
 


 


[Remainder of page intentionally left blank]
 
 
76

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
 

 
PAGE FOUR FUNDING LLC
By: ____________________________
Name:
Title:
 
 
CONSUMER PORTFOLIO SERVICES, INC.
By: ____________________________
Name:
Title:
 
 
FORTRESS CREDIT CORP.,
as Administrative Agent, Collateral Agent and Lender
By: ____________________________
Name:
Title:
 



 

[Signature Page to Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 

APPENDIX A
 
TO CREDIT AGREEMENT
 


Notice Addresses
 
Page Four Funding LLC
19500 Jamboree Road
Irvine, California 92612
Attention:  General Counsel
Facsimile Number: (888) 577-7923
Confirmation: (888) 785-6891


Consumer Portfolio Services, Inc.
19500 Jamboree Road
Irvine, California 92612
Attention:  General Counsel
Facsimile Number: (888) 577-7923
Confirmation: (888) 785-6891


 


 

[Signature Page to Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
